Exhibit 10.3

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is made as of August 29, 2012, by and
between CHT HARBORCHASE ASSISTED LIVING OWNER, LLC, a Delaware limited liability
company (together with its successors and assigns, “Borrower”), and SYNOVUS
BANK, a Georgia state banking corporation (together with its successors and
assigns, “Lender”).

RECITALS

A. Borrower has requested that Lender make a loan to Borrower in the principal
sum of up to Seventeen Million Three Hundred Twenty-Eight Thousand Twenty-Seven
and 00/100 Dollars ($17,328,027.00) in order to finance the construction of the
Improvements described below.

B. Lender has agreed to make such loan on the terms and conditions hereinafter
set forth.

AGREEMENT

NOW, THEREFORE, it is hereby agreed as follows:

ARTICLE I

DEFINITIONS, ACCOUNTING PRINCIPLES, UCC TERMS.

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings unless the context hereof shall otherwise indicate:

“Accounts” has the meaning given to that term in the Security Instrument.

“Actual Management Fees” means actual management fees paid or incurred in
connection with operation of the Facility.

“Advance” means each advance of the Loan made by Lender from time to time under
this Agreement.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
in Control of or Controlled by, or under direct or indirect common Control with,
another person.

“Assignment of Leases and Rents” means that certain Assignment of Leases and
Rents of even date herewith by and between Borrower and Lender.

“Assumed Management Fees” means assumed management fees of five percent (5%) of
net patient revenues of the Facility (after Medicaid and Medicare contractual
adjustments).

“Borrower Assignment of Licenses” means that certain Assignment of Licenses,
Permits and Contracts of even date herewith by Borrower to and for the benefit
of Lender.



--------------------------------------------------------------------------------

“Budget” shall mean a detailed line item cost budget attached hereto as
Exhibit “A” setting forth total estimated costs with respect to the construction
of the Facility, as the same may be amended from time to time in accordance with
this Agreement.

“Budgeted Operating Deficits” has the meaning given to that term in Section 2.12
hereof.

“Business Day” means a day, other than Saturday or Sunday and legal holidays,
when Lender is open for business.

“Change of Control” means the failure of Borrower to be controlled by one or
more Qualified Equityholders.

“Closing Checklist” means Lender’s Closing Checklist setting forth the
conditions for closing the Loan.

“Closing Date” means the date on which all or any part of the Loan is disbursed
by Lender to or for the benefit of Borrower.

“Collateral Assignment” means that certain Collateral Assignment of Offsite
Improvement and Property Maintenance Agreement of even date herewith from
Borrower in favor of Lender.

“Construction Contract” means that certain fixed price/guaranteed maximum
Construction Contract dated as of August 29, 2012 between Borrower and the
General Contractor.

“Control” of any entity means the ownership, directly or indirectly, of at least
51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
entity, whether through the ability to exercise voting power, by contract or
otherwise (subject, however, to such customary veto and/or voting approval
rights as may be granted to any other direct or indirect equityholders of such
entity) (“Controlled” and “Controlling” each having the meaning correlative
thereto).

“Customary Facility Expenses” shall consist of all expenses normally associated
with the ownership and operation of the Facility, whether paid by Borrower, by
Lessee or by Manager, and shall include, without limitation, real and personal
property taxes, insurance premiums, maintenance expenses and reasonable reserves
for capital repairs and replacements.

“Debt Service Coverage Ratio” means a ratio in which the first number is the sum
of Net Operating Income for such period and the second number is the sum of the
principal amounts due (even if not paid) on the Loan (but which shall not
include that portion associated with any balloon payment of the Loan) for the
applicable period plus the interest due on the Loan for the applicable period
(provided, however, that if a Financial Contract is purchased by Borrower with
respect to the interest rate in effect on the Loan, the second number shall be
determined based upon the interest rate cap in effect under such Financial
Contract).



--------------------------------------------------------------------------------

“Debt Service Reserve Fund Agreement” means that certain Debt Service Reserve
Fund Escrow and Security Agreement of even date herewith between Lender and
Borrower.

“Debt Yield” means (a) Net Operating Income, divided by (b) the outstanding
principal balance of the Loan as of the Determination Date.

“Determination Date” means any date as of which the Debt Service Coverage Ratio
or Debt Yield is tested pursuant to Section 4.15 hereof.

“Default” means the occurrence or existence of any event which, but for the
giving of notice or expiration of time or both, would constitute an Event of
Default.

“Default Rate” has the meaning given to that term in the Note.

“Development Manager” means Harbor Retirement Associates, LLC, a Florida limited
liability company, and any successor manager of the Facility approved by Lender
in writing.

“Development Agreement” means that certain Development Agreement dated as of
August 29, 2012 between Borrower and Development Manager, obligating the
Development Manager to provide development services with respect to the
development, design, construction, furnishing and equipping of the Improvements
for Borrower.

“Environmental Permit” means any permit, license, or other authorization issued
under any Hazardous Materials Law with respect to any activities or businesses
conducted on or in relation to the Land and/or the Improvements.

“Equipment” has the meaning given to that term in the Security Instrument.

“Event of Default” means any “Event of Default” as defined in Article VII
hereof.

“Exhibit” means an Exhibit to this Agreement, unless the context refers to
another document, and each such Exhibit shall be deemed a part of this Agreement
to the same extent as if it were set forth in its entirety wherever reference is
made thereto.

“Extraordinary Income and Extraordinary Expenses” means material items of a
character significantly different from the typical or customary business
activities of Borrower, Lessee or Manager which would not be expected to recur
frequently and which would not be considered as recurring factors in any
evaluation of the ordinary operating processes of Borrower’s, Lessee’s or
Manager’s business, as applicable, and which would be treated as extraordinary
income or extraordinary expenses under GAAP.

“Facility” means the new assisted living facility containing 30 dementia care
units and 66 assisted living units (with a pro forma capacity of 112 residents)
to be constructed on the Land to be known as “HarborChase of Villages Crossing,”
together with any other general or specialized care facilities, if any
(including any other specialty care assisted living facility, skilled nursing or
subacute care facility) hereafter operated on the Land.



--------------------------------------------------------------------------------

“Financial Contracts” shall mean all agreements (including terms and conditions
incorporated by reference therein) executed between Borrower and other lending
institution, which is (I) a rate swap agreement, basis swap, forward rate
agreement, commodity swap, commodity option, equity or equity index swap, bond
option, interest rate option, foreign exchange agreement, rate cap agreement,
rate floor agreement, rate collar agreement, currency swap agreement,
cross-currency swap agreement, currency option or any other similar agreement
(including any option to enter into any of the foregoing), or (ii) any
combination of the foregoing, or (iii) a master agreement for any of the
foregoing, together with all schedules, confirmations and other supplements
thereto.

“GAAP” means, as in effect from time to time, generally accepted accounting
principles consistently applied as promulgated by the American Institute of
Certified Public Accountants.

“General Contractor” shall mean Proctor Construction Company, 2050 US-1,
Suite 200, Vero Beach, Florida 32960, the general contractor for the
construction of the Improvements.

“Governmental Authority” means any board, commission, department or body of any
municipal, county, state or federal governmental unit, or any subdivision of any
of them, that has or acquires jurisdiction over the Land and/or the Facility or
the use, operation or improvement of the Property.

“Guarantor” means CNL Healthcare Trust, Inc., a Maryland corporation.

“Guaranty Agreement” means that Guaranty Agreement of even date herewith from
Guarantor to and for the benefit of Lender, together with all amendments and
supplements thereto.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (“PCBs”) and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Land and/or the Improvements is
prohibited by any federal, state or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material,” “hazardous waste,”
“toxic substance,” “toxic pollutant,” “contaminant,” or “pollutant” within the
meaning of any Hazardous Materials Law.

“Hazardous Materials Laws” means all federal, state, and local laws, ordinances
and regulations and standards, rules, policies and other governmental
requirements, administrative rulings and court judgments and decrees in effect
now or in the future and including all amendments, that relate to Hazardous
Materials and apply to Borrower or to the Land and/or the Improvements.
Hazardous Materials Laws include, but are not limited to, the



--------------------------------------------------------------------------------

Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Section 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901, et seq., the Toxic Substance Control Act, 15 U.S.C. Section 2601,
et seq., the Clean Water Act, 33 U.S.C. Section 1251, et seq., and the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, and their state analogs.

“Improvements” means all buildings, structures and improvements of every nature
whatsoever now or hereafter situated on the Land, including but not limited to,
all gas and electric fixtures, radiators, heaters, engines and machinery,
boilers, ranges, elevators and motors, plumbing and heating fixtures, carpeting
and other floor coverings, water heaters, awnings and storm sashes, and cleaning
apparatuses which are or shall be attached to the Land or said buildings,
structures or improvements.

“Inspector” shall mean the individual or firm from time to time designated by
Lender to serve as such hereunder with respect to the construction of the
Improvements and who shall be Newbanks, Inc.

“Inventory” has the meaning given to that term in the Security Instrument.

“Land” means the land described in Exhibit “B” attached hereto and made a part
hereof.

“Leases” has the meaning given to that term in the Security Instrument.

“Lessee” means CHT Harborchase TRS Tenant Corp., a Delaware corporation.

“Lessee Security Documents” means, collectively, (i) that certain Lessee
Assignment and Security Agreement and Lease Subordination of even date herewith
by and between Lessee and Lender; (ii) that certain Lessee Assignment of
Licenses, Permits and Contracts of even date herewith from Lessee in favor of
Lender; (iii) that certain Collateral Assignment of Management Agreement of even
date herewith from Lessee in favor of Lender; and (iv) that certain Lessee
Environmental Indemnity Agreement of even date herewith from Lessee in favor of
Lender.

“Lien” means any voluntary or involuntary mortgage, security deed, deed of
trust, lien, pledge, assignment, security interest, title retention agreement,
financing lease, levy, execution, seizure, judgment, attachment, garnishment,
charge, lien or other encumbrance of any kind, including those contemplated by
or permitted in the Security Instrument, this Agreement and the other Loan
Documents.

“Loan” means the Loan to be made by Lender to Borrower pursuant to this
Agreement and the other Loan Documents which shall be in the principal sum of up
to (i) Seventeen Million Three Hundred Twenty-Eight Thousand Twenty-Seven and
00/100 Dollars ($17,328,027.00), as evidenced by the Note.

“Loan Documents” means, collectively, this Agreement, the Note, the Security
Instrument, the Assignment of Leases and Rents, the Borrower Assignment of
Licenses, the Debt Service Reserve Agreement, the Subordination of Development
Agreement, the Subordination of



--------------------------------------------------------------------------------

Management Agreement, the Collateral Assignment, the Lessee Security Documents,
the Guaranty Agreement, together with any and all other documents executed by
Borrower or others, evidencing, securing or otherwise relating to the Loan and
all renewals, supplements or amendments thereto or a part thereof.

“Loan Obligations” means the aggregate of all outstanding principal and interest
owing from time to time under the Note and all expenses, charges and other
amounts from time to time due and owing under the Note, this Agreement or the
other Loan Documents and any Financial Contracts and all covenants, agreements
and other obligations of Borrower, Lessee or Guarantor, from time to time owing
to, or for the benefit of, Lender pursuant to the Loan Documents and Financial
Contracts.

“Managed Care Plans” means any health maintenance organization, preferred
provider organization, individual practice association, competitive medical
plan, or similar arrangement, entity, organization, or Person.

“Management Agreement” means that certain Pre-Opening Services and Management
Agreement dated as of August 29, 2012 between Lessee and Manager, obligating
Manager to provide pre-opening services and to operate and manage the Facility
once the same is constructed and opened for business, as the same may be amended
from time to time, subject to any restrictions set forth herein or in other
applicable Loan Documents.

“Manager” means Harbor Villages Management, LLC, a Florida limited liability
company, and any successor manager of the Facility approved by Lender in
writing.

“Maturity Date” means September 1, 2017.

“Medicaid” means that certain program of medical assistance, funded jointly by
the federal government and the States, for impoverished individuals who are
aged, blind and/or disabled, and/or members of families with dependent children,
which program is more fully described in Title XIX of the Social Security Act
(42 U.S.C. §§ 1396 et seq.) and the regulations promulgated thereunder.

“Medicare” means that certain federal program providing health insurance for
eligible elderly and other individuals, under which physicians, hospitals,
skilled nursing homes, home health care and other providers are reimbursed for
certain covered services they provide to the beneficiaries of such program,
which program is more fully described in Title XVIII of the Social Security Act
(42 U.S.C. §§ 1395 et seq.) and the regulations promulgated thereunder.

“Mortgaged Property” has the meaning given to that term in the Security
Instrument.

“Net Operating Income” means the net pre-tax income from usual operations of the
Facility, after Customary Facility Expenses (regardless of whether the same are
paid by Borrower or Lessee) as set forth in the financial statements provided to
Lender, without deduction for Actual Management Fees or management expenses paid
or incurred in connection with the operation of the Facility, calculated based
upon the applicable trailing periods as set forth in Section 4.14 plus Loan
interest expense or Facility lease expense (other than lease



--------------------------------------------------------------------------------

expense consisting of Customary Facility Expenses) to the extent deducted in
determining net income, and plus non-cash expenses or allowances for
depreciation and amortization of the Facility for such period, less Assumed
Management Fees for such period. In calculating “net pre-tax income,”
Extraordinary Income and Extraordinary Expenses shall be excluded.

“Note” means the Promissory Note of even date herewith in the principal amount
of the Loan payable by Borrower to the order of Lender.

“Occupancy Covenant” has the meaning given to that term in Section 4.17 hereof.

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Requirements of Law, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States. The OFAC List currently is accessible
through the internet website www.treas.gov/ofac/t11sdn.pdf.

“Operating Deficit” means the excess, if any, of (i) Operating Expenses over
(ii) actual revenues generated by the operation of the Facility (including,
without limitation, proceeds of rent loss and business interruption insurance,
determined monthly on a cash basis).

“Operating Expenses” means, with respect to any period of time, the total of all
expenses actually paid or payable, computed on an annualized basis in accordance
with generally accepted accounting principles, of whatever kind relating to the
ownership, operation, maintenance or management of the Property, including
utilities, ordinary repairs and maintenance, insurance premiums, ground rents,
if any, license fees, taxes, advertising expenses, payroll and related taxes,
management fees equal to the greater of 5% of Actual Operating Revenue or the
management fees actually paid under any management agreement, operational
equipment or other lease payments as approved by Lender, but excluding
depreciation and amortization, income taxes, debt service on the Loan.

“Operating Lease” means that certain Lease Agreement dated as of August 29,
2012, between Borrower and the Lessee, as the same may be amended from time to
time, subject to any restrictions set forth herein or in any other applicable
Loan Documents.

“O&M Program” means a written program of operations and maintenance established
or approved in writing by Lender relating to any Hazardous Materials in, on or
under the Land and/or the Improvements.

“Permits” means all licenses, permits and certificates used or necessary in
connection with the construction, ownership, operation, use or occupancy of the
Mortgaged Property and/or the Facility, including, without limitation, building
permits, land disturbance permits, business licenses, state health department
licenses, food service licenses, licenses to conduct business, certificates of
need and all such other permits, licenses and rights, obtained from any
governmental, quasi-governmental or private person or entity whatsoever
concerning ownership, operation, use or occupancy.



--------------------------------------------------------------------------------

“Permitted Encumbrances” has the meaning given to that term in Section 5.2
hereof.

“Permitted Transfer” has the meaning given such term in Section 5.9 hereof.

“Person” means an individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

“Plans and Specifications” shall mean the plans and specifications for the
construction of the Facility which are described on Exhibit “H” attached hereto.

“Post-Closing Items” has the meaning set forth in Section 2.2 of this Agreement.

“Proceeds” has the meaning given to that term in the Security Instrument.

“Qualified Equity Holder” means Guarantor or successor entities to Guarantor
resulting from a public offering, sale of publicly-traded shares,
“privatization,” merger, reverse merger or similar event.

“Reimbursement Contracts” means all third-party reimbursement contracts relating
to the Facility which are now or hereafter in effect with respect to residents
or patients qualifying for coverage under the same, including Medicare and
Medicaid, Managed Care Plans and private insurance agreements, and any successor
program or other similar reimbursement program and/or private insurance
agreements, now or hereafter existing.

“Rents” has the meaning given to that term in the Security Instrument.

“Required Equity” shall be the difference between the Total Project Costs (as
shown on the Budget) and the Loan, which such Required Equity will be provided
as set forth in Section 2.2 hereof.

“Requirements of Law” means (a) the organizational documents of an entity, and
(b) any law, regulation, ordinance, code, decree, treaty, ruling or
determination of an arbitrator, court or other Governmental Authority, or any
Executive Order issued by the President of the United States, in each case
applicable to or binding upon such Person or to which such Person, any of its
property or the conduct of its business is subject including, without
limitation, laws, ordinances and regulations pertaining to the zoning, occupancy
and subdivision of real property.

“Retainage” shall mean ten percent (10%) of total costs of construction.

“Scheduled Completion Date” shall mean November 1, 2013.

“Security Instrument” means that certain Mortgage and Security Agreement of even
date herewith from Borrower in favor of Lender, encumbering the Land and all
Improvements now or hereafter located thereon.



--------------------------------------------------------------------------------

“Single Purpose Entity” means a Person which complies with the requirements of
Section 5.4.

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests, participations or other equivalents (regardless
of how designated) in a corporation, limited liability company, partnership or
any equivalent entity, whether voting or nonvoting, including, without
limitation, common stock, preferred stock, or any other “equity security” (as
such term is defined in Rule 3a11-1 of the General Rules and Regulations
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended).

“Subordination of Development Agreement” that certain Assignment and
Subordination of Development Agreement of even date herewith by and among
Borrower, Development Manager, and Lender.

“Subordination of Management Agreement” that certain Subordination of Management
Agreement of even date herewith by and among Lessee, Manager, and Lender.

“Title Company” shall mean Foley & Lardner LLP d/b/a Florida Title Agency, agent
for Fidelity National Insurance Company, 111 North Orange Avenue, Orlando, FL
32801.

“Title Policy” shall mean the mortgagee title insurance policy issued by the
Title Company and naming Lender as the insured, insuring Lender’s interest under
the Security Instrument.

1.2 Singular and Plural. Singular terms shall include the plural forms and vice
versa, as applicable, of the terms defined.

1.3 UCC. Each term contained in this Agreement and defined in the Uniform
Commercial Code (the “UCC”) in effect from time to time in the state in which
the Land is located shall have the meaning given to such term in the UCC, unless
the context otherwise indicates, and shall include, without limitation, the
meaning set forth in this Agreement.

1.4 GAAP. All accounting terms used in this Agreement shall be construed in
accordance with GAAP, except as otherwise specified.

1.5 References. All references to other documents or instruments shall be deemed
to refer to such documents or instruments as they may hereafter be extended,
renewed, modified, or amended and all replacements and substitutions therefor.

1.6 Medicaid and Medicare. All references herein to “Medicaid” and “Medicare”
shall be deemed to include any successor program thereto.

ARTICLE II

TERMS OF THE LOAN; ADVANCES

2.1 The Loan. Borrower has agreed to borrow the Loan from Lender and Lender has
agreed to make the Loan to Borrower, subject to Borrower’s compliance with and
observance of



--------------------------------------------------------------------------------

the terms, conditions, covenants, and provisions of this Agreement and the other
Loan Documents, and Borrower has made the covenants, representations, and
warranties herein and therein as a material inducement to Lender to make the
Loan. The conditions precedent to closing the Loan and recording the Mortgage
are set forth in the Closing Checklist. In addition to said conditions, on the
Closing Date, Borrower shall pay to Lender a Loan commitment fee equal to
seventy-five (75) basis points (.75%) of the Loan Amount.

2.2 Required Equity and other Post-Closing Items. The Required Equity is
estimated as of the date of Closing to be $4,332,007 and will be injected in the
form of cash PRIOR to any Advance of the Loan (other than $1,000 to be advanced
by Lender at Closing). Borrower acknowledges that the Required Equity is an
approximate number, and will increase in the event the final Project costs
increase, including, but not limited to any increases resulting from a
Construction Deficiency (as defined in and to be funded pursuant to
Section 4.35). On the Closing Date, Lender will advance the amount set forth in
the closing statement executed by Borrower. Notwithstanding any provision herein
to the contrary, Lender will be under no obligation to fund any further Advances
of the Loan until Borrower has complied with the provisions of Schedule 2.2
regarding Post-Closing Items.

2.3 Use of Loan Proceeds. The Loan shall be used to finance the acquisition of
the Land and construction of the Improvements, to fund closing costs and
expenses, to fund operating deficits subsequent to completion of the Facility,
and to fund a debt service reserve fund for the Loan, all as such items are set
forth on the Budget. The Loan will be advanced in accordance with the Budget,
subject to the terms of this Agreement. The Budget may be amended from time to
time, but only with the written consent of Lender

2.4 Security for the Loan. The Loan will be evidenced, secured and guaranteed by
the Loan Documents.

2.5 Disbursement of the Loan. Provided no Event of Default exists, the Loan
budgeted for the construction of the Facility shall be advanced from time to
time subject to the following requirements for each such Advance, except to the
extent any such requirements may be waived or modified from time to time for
particular Advances in Lender’s sole discretion:

(a) Not less than five (5) Business Days before the date on which Borrower
desires an Advance of the Loan, Borrower shall submit to Lender (1) a draw
request in the form attached hereto as Exhibit “C” or in another form approved
by Lender , (2) an AIA G702/703 draw request form satisfactory to Lender,
properly executed, with certification by Borrower, General Contractor and
Borrower’s architect that such draw request is for payment or reimbursement of
actual costs incurred for construction of the Project and consistent with the
Budget, (3) lien releases for all preceding draws, and (4) an update to Lender’s
title insurance policy confirming no intervening liens. The cost breakdown shall
also show the percentage of completion of each line item on the Budget, and the
accuracy of the cost breakdown shall be certified by Borrower and by the General
Contractor. Borrower appoints Tim Smick, Charlie Jennings and Tom Mitchell (if
more than one, any one may sign) as its agent to make disbursement requests.
Borrower may hereafter by written notice to Lender appoint one or more other
agents or change agents to make disbursement requests, provided any such notice
is not effective until actually received by Lender.



--------------------------------------------------------------------------------

(b) The completed construction and equipping with respect to the Improvements to
the date of costs included in any request for an Advance must be reviewed and
approved by the Inspector as a condition to funding. The Inspector will review
and certify to Lender his opinion of the percentage of completion, compliance
with Plans and Specifications and the maximum allowable Advance, which shall be
determined in accordance with the following subsections.

(c) The maximum allowable Advance of the Loan will be allowable nonconstruction
expenses actually incurred within the amounts set forth in the Budget, plus the
lesser of (a) the actual cost of the completed portion of the Improvements, or
(b) the scheduled value of each completed portion of the Improvements (as set
forth in the schedule of values prepared by the General Contractor in connection
with the Construction Contract) to the extent of completion of such scheduled
item (which schedule of values shall be subject to the Lender’s approval), with
no advances for duplication of work for which Loan funds were previously
advanced, work that does not conform to the Plans and Specifications, or work
that is unsatisfactory in the opinion of Lender’s Inspector. The Advance to be
made will be the maximum allowable advance less: (1) the Retainage and (2) the
amounts previously Advanced by Lender. Retainage shall be advanced only after
the Facility is complete, final unconditional certificates of occupancy and all
applicable operating licenses have been issued, an as-built survey and a final
title insurance date-down endorsement (including a comprehensive endorsement,
and, to the extent available in the State where the Mortgaged Property is
located, an ALTA 3.1 zoning endorsement with parking) have been submitted to and
approved by Lender and Lender has received such lien waivers and affidavits as
it may request from the General Contractor and others supplying labor and
materials to the Improvements. The final Advance shall also be subject to the
requirement that appropriate Governmental Authorities have approved the
completed Improvements and have certified the Improvements in their entirety for
permanent occupancy and satisfaction of the conditions of Section 4.33 hereof.

(d) Advances shall be made for costs on each line item shown in the Budget and
General Contractor’s schedule of values only up to the amount set forth in the
Budget and General Contractor’s schedule of values for such line item. A
reallocation among line items may be made only with the prior consent of Lender
(provided, however that Lender’s consent will not be unreasonably withheld for
reallocation of cost savings in any line item). Advances for budgeted
development fees will be made as follows: 30% of the development fee will
advanced at Closing; 40% of the development fee will be advanced as a percentage
of completion of the Improvements and the remaining 30% will be advanced upon
Borrower’s written request at such time as the Facility has achieved a Debt
Service Coverage ratio of 1.10 x 1.0 for the preceding quarter and all other
conditions for Advances are otherwise satisfied. The timing of Advances for any
overhead or similar charges or other amounts to Borrower or any Person
affiliated with Borrower, shall be in Lender’s discretion and the percentage of
such category advanced shall not in the aggregate exceed the percentage of
completion of the Improvements except in Lender’s discretion. Lender shall not
be required to make any Advance for materials stored for future use in the
Improvements except in Lender’s sole discretion.

(e) Lender shall not be required to Advance more than once each month, and
Lender reserves the right to limit the total amount Advanced on the Loan at any
time to an amount which, when deducted from the total amount of the Loan, leaves
a balance to be



--------------------------------------------------------------------------------

advanced equal to or greater than the cost of completion of the Facility and
payment of remaining nonconstruction expenses plus the Retainage under the
Construction Contract, all as determined by Lender from time to time. Lender
shall be entitled to retain at all times as undisbursed Loan funds an amount
sufficient to pay all construction and nonconstruction costs relating to the
Loan, as reasonably estimated by Lender, including, but not limited to, amounts
to become due pursuant to construction contracts and equipment purchase
contracts, amounts to complete the Improvements but not yet included in any such
contract, estimated interest costs in excess of anticipated cash flow, estimated
post-closing fees and expenses of Lender and its counsel, estimated permit and
license fees, estimated architectural and engineering fees of Borrower and of
the Inspector, and estimated recording and title insurance costs, all to the
extent reasonably anticipated to be incurred after closing.

(f) With respect to requested Advances for payment of interest on the Loan
during the construction period or for Operating Losses to Stabilization (as set
forth in Section 2.12) subsequent to completion of the Facility, Lender will
advance those monthly to the extent of funds included in such line items of the
Budget provided no Default or Event of Default exists and other conditions are
satisfied. In the event that the funds in such line items of the Budget are
insufficient, Borrower shall pay the same from its separate funds. To the extent
that funds in the Budget for payment of interest during construction are in
excess of the amount needed as determined upon completion of construction, the
balance may at Borrower’s request be moved to the line item of the Budget for
Operating Losses to Stabilization. Once the Facility achieves positive operating
cash flow sufficient to pay interest on the Loan, Lender shall not be obligated
to, but may in its sole discretion elect to, advance any additional funds from
either the construction interest or Operating Losses to Stabilization line items
of the Budget.

(g) The conditions and limitations of this Section may be waived by Lender as to
one or more Advances at Lender’s sole option without notice, and Lender may make
one or more Advances to Borrower upon written or oral disbursement requests not
complying with the requirements of this Section, and such Advances will
nevertheless be deemed to be Advances to Borrower hereunder, but will not
constitute a waiver by Lender of its right to impose such limitations and
conditions as a prerequisite to any subsequent advance to Borrower. Waiver as to
any one or more advances shall impose no liability upon Lender to Borrower,
Guarantor or any other Person.

2.6 Direct Advances. Regardless of whether Borrower has submitted a requisition
therefor and whether or not an Event of Default exists, Lender may from time to
time Advance amounts which become due for costs of insurance, title insurance,
reasonable fees and expenses of Lender’s legal counsel and Inspector and amounts
due Lender for payments of principal, interest and fees and other amounts due to
Lender or others for construction and nonconstruction expenses, in each case for
which the Borrower is responsible for payment. Such Advances may be made
directly to parties to whom such amounts are due or to Lender to reimburse
Lender for sums due to it. All such Advances, including Advances to Persons
other than Borrower, shall be deemed Advances to Borrower hereunder and shall be
secured by the Loan Documents to the same extent as if they were made directly
to Borrower.

2.7 Representations and Warranties Regarding Work. Each submission by Borrower
to Lender of a requisition for an Advance of the Loan shall constitute
Borrower’s



--------------------------------------------------------------------------------

representation and warranty to Lender that: (a) all Improvements to the date of
the requisition are in conformity with the Plans and Specifications and (b) all
construction and nonconstruction costs for the payment of which Lender has
previously advanced funds have in fact been paid.

2.8 Additional Information. If Lender or the Title Company shall so require,
Borrower will submit with its requisitions for Advances estoppel certificates in
form reasonably satisfactory to Lender and the Title Company, showing amounts
paid and amounts due to all contractors and other Persons furnishing labor,
materials or equipment in connection with the Improvements and evidence that the
Borrower has paid from its separate funds all other Budget costs then incurred.

2.9 Delivery of Funds. Lender will make any Advance of the Loan made at closing
by transferring the same to an agent of the Title Company with written
instructions permitting release only at such time as the Title Company becomes
unconditionally obligated to issue a title insurance policy satisfactory to
Lender. Interest will begin to accrue upon deposit with such agent. Except as
otherwise provided herein, Lender will make advances of the remainder of the
Loan by depositing the same to Borrower’s construction account with Lender or a
financial institution acceptable to Lender, which account shall be used by
Borrower only for the purpose of paying the costs and expenses contemplated by
this Agreement. Borrower assigns to Lender, and grants to Lender a security
interest in and right of setoff against, all funds from time to time in such
construction account and will provide Lender with the written agreement of such
financial institution agreeing to waive its setoff rights and recognizing
Lender’s rights and restrictions upon such account as described herein. The
making of an Advance by Lender shall not constitute Lender’s approval or
acceptance of the construction theretofore completed. Lender’s inspection and
approval of the Plans and Specifications, the Improvements, or the workmanship
and materials used therein, shall impose no liability of any kind on Lender, the
sole obligation of Lender as the result of such inspection and approval being to
make the advances if, and to the extent, required by this Agreement.

2.10 Interest Reserve. The Budget includes an interest reserve in an amount
designated in the Budget. If applicable, subject to the terms of this Agreement,
such interest reserve will be advanced by Lender, following an appropriate
requisition from Borrower, to pay interest on the Loan as it becomes due.
Interest will be payable by Borrower to Lender on that portion of the interest
reserve actually disbursed by Lender. The interest reserve will not be included
in the computation of the undisbursed portion of the Loan for purposes of
determining whether the undisbursed portion of the Loan will be sufficient to
complete the construction of the Improvements.

2.11 Contingency Reserve. The Budget includes a contingency reserve in an amount
designated in the Budget, and which may be disbursed by Lender at its sole
discretion to effectuate the purposes of this Agreement. Interest will be
payable by Borrower to Lender on that portion of the contingency reserve
actually disbursed by Lender. The contingency reserve will be included in the
computation of the undisbursed portion of the Loan for purposes of determining
whether the undisbursed portion of the Loan will be sufficient to complete the
construction of the Improvements.



--------------------------------------------------------------------------------

2.12 Budgeted Operating Deficits. The Budget includes a line item in the amount
of $1,821,505 designated “Operating Losses to Stabilization” which will be used
to fund Operating Deficits for the Facility as set forth in Section 2.5(f) (the
“Budgeted Operating Deficits”). Pursuant to the Guaranty Agreement, Guarantor
has guaranteed payment of any additional Operating Deficits in excess of
Budgeted Operating Deficits, up to a maximum of $1,800,000, until such time as
the Facility has achieved and maintained a Debt Service Coverage Ratio, tested
on the basis of interest only payments due under the Loan, of not less than 1.50
(tested based on a trailing 6-calendar month basis), and has achieved an
Occupancy Covenant of at least 80% tested based on a trailing 6-calendar month
basis, all is set forth in the Guaranty Agreement. Guarantor’s obligation to
fund such additional Operating Deficits shall not commence unless and until
(1) the Budgeted Operating Deficits line item has been fully advanced by Lender
pursuant to the provisions of this Agreement, and (2) the Facility is out of
compliance with certain Debt Service Coverage Requirements set forth in the
Guaranty.

ARTICLE III

BORROWER’S REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into this Agreement, and to make the Loan to Borrower,
Borrower represents and warrants to Lender as follows:

3.1 Existence, Power and Qualification. Borrower is a duly organized and validly
existing limited liability company, has the power to own its properties and to
carry on its business as is now being conducted, and is duly qualified to do
business and is in good standing in every jurisdiction in which the character of
the properties owned by it or in which the transaction of its business makes its
qualification necessary.

3.2 Power and Authority. Borrower has full power and authority to borrow the
indebtedness evidenced by the Note and to incur the Loan Obligations provided
for herein, all of which have been authorized by all proper and necessary
action. All consents, approvals authorizations, orders or filings of or with any
court or governmental agency or body, if any, required for the execution,
delivery and performance of the Loan Documents by Borrower have been obtained or
made.

3.3 Single Purpose Entity. Borrower is a Single Purpose Entity.

3.4 Pending Matters.

(a) Financial Condition. No action or investigation is pending or, to the best
of Borrower’s knowledge, threatened before or by any court or administrative
agency which would reasonably be expected to result in any material adverse
change in the financial condition or prospects of Borrower. Borrower is not in
violation of any agreement, the violation of which would reasonably be expected
to have a material adverse effect on its business or assets, and Borrower is not
in violation of any order, judgment, or decree of any court, or any statute or
governmental regulation to which it is subject.

(b) Land and Improvements. There are no proceedings pending, or, to the best of
Borrower’s knowledge, threatened, to acquire through the exercise of any power
of condemnation, eminent domain or similar proceeding any part of the Land, the
Improvements or any interest therein, or to enjoin or similarly prevent or
restrict the use of the Land or the construction of the Improvements or, upon
completion, the operation of the Facility in any manner.



--------------------------------------------------------------------------------

3.5 Financial Statements Accurate. All financial statements heretofore or
hereafter provided by Borrower are and will be true and complete, in all
material respects, as of their respective dates and fairly present the financial
condition of Borrower, and there are no material liabilities, direct or
indirect, fixed or contingent, as of the respective dates of such statements
which are not reflected therein or in the notes thereto or in a written
certificate delivered with such statements. The financial statements of Borrower
have been and will be prepared in accordance with GAAP. There has been no
material adverse change in the financial condition, operations, or prospects of
Borrower since the dates of such statements except as fully disclosed in writing
with the delivery of such statements. All financial statements of the operations
of the Facility heretofore or hereafter provided to Lender are and will be true
and complete, in all material respects, as of their respective dates.

3.6 [Intentionally Deleted.]

3.7 [Intentionally Deleted.]

3.8 [Intentionally Deleted.]

3.9 [Intentionally Deleted.]

3.10 Governmental Proceedings and Notices. Neither Borrower, Guarantor, Lessee,
nor to the best of Borrower’s knowledge, Manager, is currently the subject of
any proceeding by any Governmental Authority, and no notice of any violation has
been received by Borrower, Guarantor, or Lessee, from any federal, state or
local government or quasi-governmental body or agency or any administrative or
investigative body that would, directly or indirectly, or with the passage of
time:

(a) have a material adverse impact on Borrower’s or Lessee’s or Manager’s
ability to accept and/or retain residents or result in the imposition of a fine,
a sanction, a lower rate certification or a lower reimbursement rate for
services rendered to eligible residents;

(b) modify, limit or annul or result in the transfer, suspension, revocation or
imposition of probationary use of any of the Permits; or

(c) to the extent applicable to the Facility, affect Borrower’s or Lessee’s or
Manager’s participation in the Medicare or Medicaid programs or any other
Third-Party Payors’ Programs, or any successor programs thereto, at then
applicable rate certifications.

3.11 [Intentionally Deleted.]

3.12 Pledge of Receivables. Borrower has not pledged its Accounts as collateral
security for any loan or Indebtedness other than, if applicable, the Loan.



--------------------------------------------------------------------------------

3.13 Payment of Taxes and Property Impositions. Borrower has filed all federal,
state, and local tax returns which it is required to file and has paid, or made
adequate provision for the payment of, all taxes and assessments which are shown
pursuant to such returns or are required to be shown thereon, including, without
limitation, provider taxes which are due and owing as of the date hereof. All
such returns are complete and accurate in all respects. Borrower has paid or
made adequate provision for the payment of all applicable water and sewer
charges, ground rents (if applicable) and Taxes (as defined in the Security
Instrument) with respect to the Land and/or the Improvements which are due and
owing as of the date hereof.

3.14 Title to Mortgaged Property. Borrower has good and marketable title to all
of the Mortgaged Property, subject to no lien, mortgage, deed to secure debt,
pledge, encroachment, zoning violation, or encumbrance, except Permitted
Encumbrances which do not materially interfere with the security intended to be
provided by the Security Instrument or the proposed use or operation of the Land
and the Improvements or the proposed ability of the Facility to generate net
operating income sufficient to service the Loan.

3.15 Priority of Security Instrument. The Security Instrument constitutes a
valid first lien against the real and personal property described therein, prior
to all other liens or encumbrances, including those which may hereafter accrue,
excepting only Permitted Encumbrances which do not and will not materially and
adversely affect the proposed use of the Land and the Improvements.

3.16 Location of Chief Executive Offices. The location of Borrower’s chief
executive office is set forth on Exhibit “D” hereto. Borrower has no place of
business other than from its chief executive office and the location of the
Facility to be constructed as listed on Exhibit “D”.

3.17 Disclosure. All information furnished or to be furnished by Borrower to
Lender in connection with the Loan or any of the Loan Documents is, or will be
at the time the same is furnished, accurate and correct and complete insofar as
completeness may be necessary to provide Lender with true and accurate knowledge
of the subject matter.

3.18 [Intentionally Deleted.]

3.19 ERISA. As of the date hereof and throughout the term of this Agreement,

(a) Borrower is not an “employee benefit plan,” as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
subject to Title I of ERISA, and none of the assets of Borrower constitute “plan
assets” (within the meaning of Department of Labor Regulation
Section 2510.3-101) of one or more such plans;

(b) Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA, and transactions by or with Borrower are not be subject to state statutes
regulating investments of, and fiduciary obligations with respect to,
governmental plans; and

(c) The execution and delivery of the Loan Documents and the borrowing of
indebtedness hereunder do not constitute a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1986,
as amended (the “Code”).



--------------------------------------------------------------------------------

3.20 Ownership. The ownership interests of the Persons comprising Borrower and
each of the respective interests in Borrower are correctly and accurately set
forth on Exhibit “E” hereto.

3.21 Compliance With Applicable Laws. Other than the building permit, all
necessary permits have been obtained for construction of the Improvements in
accordance with the Plans and Specifications. Borrower knows of no reason that
the building permit will not be issued upon payment of normal and customary
fees. Upon completion, the Facility will comply with all covenants and
restrictions of record and applicable laws, ordinances, rules and regulations
applicable to the Improvements and/or Mortgaged Property, including, without
limitation, the Americans with Disabilities Act, Fair Housing Act, and
regulations thereunder, and all laws, ordinances, rules and regulations relating
to zoning, setback requirements and building codes. The Improvements will not
constitute a nonconforming structure and the operation of the Facility will not
be a nonconforming use under current zoning, and there are no waivers of any
current building code requirements for the Mortgaged Property or Improvements.
Borrower agrees to indemnify and hold Lender harmless from any fines or
penalties assessed or any corrective costs incurred by Lender if the
Improvements or the Mortgaged Property, or any part thereof, is hereafter
determined to be in violation of any covenants or restrictions of record or any
applicable laws, ordinances, rules or regulations, and such indemnity shall
survive any foreclosure or deed in lieu of foreclosure.

3.22 Solvency. Borrower is solvent for purposes of 11 U.S.C. § 548, and the
borrowing of the Loan will not render Borrower insolvent for purposes of
11 U.S.C. § 548.

3.23 Operating Lease. The Operating Lease is in full force and effect. There are
no defaults (either monetarily or non-monetarily) by Lessee or Borrower under
the Operating Lease.

3.24 Management Agreement. The Management Agreement is in full force and effect,
and there are no defaults (either monetarily or non-monetarily) by Lessee, or to
Borrower’s knowledge, Manager, thereunder.

3.25 Other Indebtedness. Borrower has no outstanding Indebtedness, secured or
unsecured, direct or contingent (including any guaranties), other than
indebtedness which represents trade payables or accrued expenses incurred in the
ordinary course of business of owning and operating the Mortgaged Property; no
other debt incurred by Borrower after the date hereof will be secured (senior,
subordinate or pari passu) by the Mortgaged Property, except for ad valorem
taxes not yet due and payable.

3.26 Other Obligations. Borrower has no material financial obligation under any
indenture, mortgage, deed to secure debt, deed of trust, loan agreement or other
agreement or instrument to which Borrower is a party or by which Borrower or the
Mortgaged Property is otherwise bound, other than obligations incurred in the
ordinary course of the operation of the Mortgaged Property and other than
obligations under the Security Instrument and the other Loan Documents.

3.27 Fraudulent Conveyances. Borrower (a) has not entered into this Agreement or
any of the other Loan Documents with the actual intent to hinder, delay, or
defraud any creditor



--------------------------------------------------------------------------------

and (b) has received reasonably equivalent value in exchange for its obligations
under the Loan Documents. Giving effect to the transactions contemplated by the
Loan Documents, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the execution and delivery of the Loan Documents, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities or its debts as such debts become absolute and
mature. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including, without limitation, contingent liabilities and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).

3.28 No Change in Facts or Circumstances. All information in any application for
the Loan submitted to Lender (the “Loan Application”) and in all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with such loan application are complete and accurate in all material
respect. There has been no material adverse change in any fact or circumstance
that would make any such information incomplete or inaccurate.

3.29 [Intentionally Deleted.]

3.30 No Illegal Activity as Source of Funds. No portion of the Mortgaged
Property has been or will be purchased, improved, equipped or furnished with
proceeds of any illegal activity.

3.31 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrower, and to the best of Borrower’s knowledge, after having
made diligent inquiry, (a) each Person owning an interest in Borrower,
(b) Guarantor, and (c) Manager: (i) is not currently identified on OFAC List,
and (ii) is not a Person with whom a citizen of the United States is prohibited
to engage in transactions by any trade embargo, economic sanction, or other
prohibition of United States law, regulation, or Executive Order of the
President of the United States; provided, however, that with respect to
(i) individual beneficiaries of any governmental plans or employee benefit plans
holding interests in Borrower and (ii) individual shareholders of any publicly
traded company holding an interest in Borrower, the foregoing representations
and warranties are limited to Borrower’s actual present knowledge. Borrower has
implemented procedures, and will consistently apply those procedures throughout
the term of the Loan, to ensure the foregoing representations and warranties
remain true and correct during the term of the Loan.

3.32 Permits, Roads and Utilities. All public utility and public sanitary sewage
services necessary for the operation of the Facility are available to the Land,
and dedicated and publicly maintained roads necessary for the full operation of
the Facility have been completed to the Land or shall be completed in connection
with the construction of the Improvements.

3.33 Development Agreement. The Development Agreement is in full force and
effect. There are no defaults (either monetarily or non-monetarily) by
Development Manager or Borrower under the Development Agreement.



--------------------------------------------------------------------------------

ARTICLE IV

AFFIRMATIVE COVENANTS OF BORROWER

Borrower agrees with and covenants unto Lender that until the Loan Obligations
have been paid in full, Borrower shall:

4.1 Payment of Loan/Performance of Loan Obligations. Duly and punctually pay or
cause to be paid the principal and interest of the Note in accordance with its
terms and duly and punctually pay and perform or cause to be paid or performed
all Loan Obligations hereunder and under the other Loan Documents.

4.2 Maintenance of Existence. Maintain its existence as a limited liability
company in good standing under the laws of the jurisdiction of its organization
or formation, and, in each jurisdiction in which the character of the property
owned by it or in which the transaction of its business makes qualification
necessary, maintain good standing and qualification to do business.

4.3 Maintenance of Single Purpose Entity Status. Maintain its existence as a
Single Purpose Entity.

4.4 Accrual and Payment of Taxes. During each fiscal year, make accurate
provision for the payment in full of all current tax liabilities of all kinds
including, without limitation, federal and state income taxes, franchise taxes,
payroll taxes, provider taxes (to the extent necessary to participate in and
receive maximum funding pursuant to Reimbursement Contracts), Taxes (as defined
in the Security Instrument), all required withholding of income taxes of
employees, all required old age and unemployment contributions, and all required
payments to employee benefit plans, and pay the same when they become due.

4.5 Insurance. Maintain or cause Lessee or Manager to maintain, the following
insurance coverages and policies with respect to the Mortgaged Property and the
Facility, which coverages and policies must be acceptable to Lender in its
commercially reasonable discretion:

(a) During the period of construction of the Improvements, builder’s risk
insurance for all improvements under construction, on a 100% completed value
(replacement cost) form. The policy must include perils covered under a special
causes of loss (“all-risks”) form and include, without limitation, costs of
demolition and increased cost of construction.

(b) Upon completion of construction of the Improvements, property insurance
including boiler and machinery and/or Equipment Breakdown coverage to the
building(s) and contents by risks commonly covered by an ISO Special Cause of
Loss or its equivalent. The amount of such insurance shall not be less than one
hundred percent (100%) of the full insurable replacement cost of the Real
Property and including Improvements, furniture, furnishings, fixtures,
equipment, and other items included in the Facility, and owned by Landlord or
Tenant (and not by residents) from time to time, without reduction for
depreciation. Replacement cost shall be determined by reference to such indices,
appraisals, or information as Lender determines in its reasonable discretion.
Full insurable replacement cost, as used herein means, with respect to any and
all Improvements, the cost of replacing the Facility and Improvements without
regarding to deduction for depreciation (less cost of excavations, foundations,
and footings below the lowest basement floor). Such insurance shall also include
(i) agreed insurance amount endorsement waiving all co-insurance provisions (if
available), and (ii) an “Ordinance or Law Coverage” endorsement if the Facility
or the use thereof shall constitute a legal non-conforming structure or use.



--------------------------------------------------------------------------------

(c) Commercial general liability insurance on claims made basis and shall
provide coverage against claims for sexual harassment abuse of residents and/or
patients, personal injury, bodily injury, death or property damage, in or about
the Facility with limits not less than $1,000,000.00 per occurrence and
$2,000,000.00 general aggregate with a $5,000,000.00 umbrella coverage.

(d) Professional liability insurance on an claims made basis against claims for
personal injury, bodily injury or death, in or about the Facility with limits of
not less than $1,000,000.00 per occurrence and $3,000,000.00 general aggregate.

(e) Business interruption income insurance for the Facility in an amount
sufficient to provide proceeds to cover the “Actual Loss Sustained” during
restoration of any portion of the Facility or Improvements. Actual Loss shall
mean projected gross revenues (less non-recurring expenses) for a period of
twelve (12) months as projected by Borrower, subject to the commercially
reasonable approval of Lender, containing a 90-day extended period of indemnity
endorsement.

(f) Flood Hazard insurance if any portion of the Improvements is identified by
the Federal Emergency Management Agency (or successor governmental agency or
authority performing such identification functions) as located in an area
designated as a 100-year flood zone or “special flood hazard area” and in which
flood insurance is available. In lieu thereof, Lender will accept proof,
satisfactory to it in its sole discretion, that the Improvements are not within
the boundaries of a designated area.

(g) Workers’ compensation insurance, if applicable and required by state law,
subject to applicable state statutory limits, and employer’s liability insurance
with a limit of $1,000,000.00 per accident and per disease per employee with
respect to the Facility.

(h) If the Facility is located in a seismically active area or an area prone to
geologic instability and mine subsidence as determined by the US Geological
Survey, Lender may require an inspection by a qualified structural or geological
engineer satisfactory to Lender, and at Borrower’s expense. The Facility must be
structurally and geologically sound and capable of withstanding normal seismic
activity or geological movement. Lender reserves the right to require earthquake
insurance or Maximum Probable Loss insurance on a case by case basis in amounts
determined by Lender subject to commercially reasonable terms and availability.

(i) Such other insurance coverages as may be deemed commercially and reasonably
necessary from time to time during the term of the Loan and as shall be provided
within such time periods as Lender may reasonably determine, in each case,
subject to commercially reasonable terms and availability for similar type
properties.

All insurance policies shall have a term of not less than one (1) year and shall
be in the form and amount and with deductibles as, from time to time, shall be
acceptable to Lender in its



--------------------------------------------------------------------------------

commercially reasonable discretion. All such policies shall provide for Lender
as loss payee and shall contain a standard “non-contributory mortgagee”
endorsement or its equivalent relating, among other things, to recovery by
Lender notwithstanding the negligent or willful acts or omissions of Borrower
and notwithstanding (i) occupancy or use of the Facility for purposes more
hazardous than those permitted by the terms of such policy, (ii) any foreclosure
or other action taken by Lender pursuant to the Security Instrument upon the
occurrence of an Event of Default thereunder, or (iii) any change in title or
ownership of the Facility.

All insurance policies must be written by a carrier licensed to do business in
the State in which the Facility is located and such insurance carrier must have
and maintain a rating of at least “A” (or its equivalent) by Standard and Poor’s
Rating Service or an AM Best Rating of A-VII or better.

All liability insurance policies (including, but not limited to, general
liability, professional liability and any applicable blanket and/or umbrella
policies) must name “Synovus Bank and its successors and/or assigns” as
additional insureds, and all property insurance policies must name “Synovus Bank
and its successors and/or assigns” as the named mortgage holder. Lender shall
give Borrower written notice to request a change of the additional insured and
loss payee endorsements in connection with any sale of the Loan.

All insurance policies for the above-required insurance must provide at least
thirty (30) days prior written notice of cancellation to Lender. Copies of
policy declaration pages or binders, together with evidence of the above
required insurance on the appropriate ACORD Form or its equivalent, must be
submitted to Lender prior to setting the interest rate on the Loan and at each
renewal thereafter.

With respect to insurance policies which require payment of premiums annually,
not less than thirty (30) days after the expiration dates of the insurance
policies obtained pursuant to this Agreement, Borrower shall pay such amount,
except to the extent Lender is escrowing sums therefor pursuant to the Loan
Documents. Following the expiration dates of the insurance policies obtained
pursuant to this Agreement, certificates evidencing such renewals accompanied by
evidence satisfactory to Lender of such payment, shall be delivered by Borrower
to Lender at the address set forth in Section 8.7 hereof. Borrower shall not
carry separate insurance, concurrent in kind or form or contributing in the
event of loss, with any insurance required under this Section 4.5.

If Borrower fails to maintain and deliver to Lender the certificates of
insurance required by this Agreement, Lender may, at its option upon thirty
(30) days written notice to Borrower, procure such insurance and Borrower shall
pay or, as the case may be, reimburse Lender for, all premiums thereon promptly,
upon demand by Lender, with interest thereon at the Default Rate from the date
paid by Lender to the date of repayment and such sum shall constitute a part of
the Loan Obligations.

The insurance required by this Agreement may, at the option of Borrower, be
effected by blanket and/or umbrella policies issued to Borrower, an Affiliate of
Borrower, or Manager of the Facility, covering the Facility and the properties
of such Affiliate; provided that, in each case, the policies otherwise comply
with the provisions of this Agreement and allocate to the Facility,



--------------------------------------------------------------------------------

from time to time, the coverage specified by this Agreement. If the insurance
required by this Agreement shall be effected by any such blanket or umbrella
policies, Borrower shall furnish to Lender copies of policies redacting any
information regarding unrelated properties or insured parties, with schedules
attached thereto showing the amount of the insurance provided under such
policies which is applicable to the Facility.

Neither Lender nor its agents or employees shall be liable for any loss or
damage insured by the insurance policies required to be maintained under this
Agreement; it being understood that (a) Borrower shall look solely to its
insurance company for the recovery of such loss or damage, (b) such insurance
company shall have no rights of subrogation against Lender, its agents or
employees, and (c) Borrower shall use its best efforts to procure from such
insurance company a waiver of subrogation rights against Lender. If, however,
such insurance policies do not provide for a waiver of subrogation rights
against Lender (whether because such a waiver is unavailable or otherwise), then
Borrower hereby agrees, to the extent permitted by law and to the extent not
prohibited by such insurance policies, to waive its rights of recovery, if any,
against Lender, its agents and employees, whether resulting from any damage to
the Facility, any liability claim in connection with the Facility or otherwise.
If any such insurance policy shall prohibit Borrower from waiving such claims,
then Borrower must obtain from such insurance company a waiver of subrogation
rights against Lender.

Borrower appoints Lender as Borrower’s attorney-in-fact, which appointment shall
be deemed irrevocable and coupled with an interest, to cause the issuance of an
endorsement of any insurance policy to bring Borrower into compliance herewith
(with the exception of any blanket and/or umbrella policies issued to Borrower)
and, as limited above, at Lender’s sole option, to make any claim for, receive
payment for, and execute and endorse any documents, checks or other instruments
in payment for loss, theft, or damage covered under any such insurance policy;
provided, however, that in no event will Lender be liable for failure to collect
any amounts payable under any insurance policy.

4.6 Proceeds of Insurance or Condemnation. If, after damage to or destruction of
or condemnation of the Mortgaged Property (or any part thereof), the net
Proceeds of insurance or condemnation (after payment of Lender’s reasonable
costs and expenses in connection with the administration thereof) are:

(a) less than Two Hundred Fifty Thousand Dollars and No/100 ($250,000.00),
Lender shall deliver such proceeds to Borrower to be applied within thirty
(30) days thereafter to the repair, restoration and replacement by Borrower of
the Improvements, Equipment and Inventory damaged, destroyed or taken,

or

(b) Two Hundred Fifty Thousand Dollars and No/100 ($250,000.00) or more and
Lender agrees to make such net Proceeds available to Borrower on the following
terms:

(i) The aggregate amount of all such Proceeds shall not exceed the aggregate
amount of all such Loan Obligations;



--------------------------------------------------------------------------------

(ii) At the time of such loss or damage and at all times thereafter while Lender
is holding any portion of such Proceeds, there shall exist no Default or Event
of Default;

(iii) The Improvements, Equipment, and Inventory to which loss or damage has
resulted shall be capable of being restored to its preexisting condition and
utility in all material respects with a value equal to or greater than that
which existed prior to such loss or damage and such restoration shall be capable
of being completed prior to the earlier to occur of (i) the expiration of period
during which business interruption insurance is payable, as reasonably
determined by an independent inspector (provided, however, that if the
restoration is not capable of being completed by the expiration of the period
during which business interruption insurance is payable, then Borrower shall
have the right to deposit with Lender such amount that Borrower would have
otherwise received in business interruption insurance for the period following
expiration of such insurance and completion of restoration, which amounts shall
be added to and be deemed Proceeds for purposes hereof) or (ii) the Maturity
Date;

(iv) Within thirty (30) days from the date of such loss or damage Borrower shall
have given Lender a written notice electing to have the Proceeds applied for
such purpose;

(v) Within sixty (60) days following the date of notice under the preceding
subparagraph (iv) and prior to any Proceeds being disbursed to Borrower,
Borrower shall have provided to Lender all of the following:

(A) complete plans and specifications for restoration, repair and replacement of
the Improvements, Equipment and Inventory damaged to the condition, utility and
value required by (iii) above,

(B) if loss or damage exceeds One Hundred Thousand Dollars ($100,000),
fixed-price or guaranteed maximum cost bonded construction contracts for
completion of the repair and restoration work in accordance with such plans and
specifications,

(C) builder’s risk insurance for the full cost of construction with Lender named
under a standard mortgagee loss-payable clause

(D) such additional funds as in Lender’s reasonable opinion are necessary to
complete such repair, restoration and replacement, and



--------------------------------------------------------------------------------

(E) copies of all permits and licenses necessary to complete the work in
accordance with the plans and specifications;

(vi) Lender may, at Borrower’s expense, retain an independent inspector to
review and approve plans and specifications and completed construction and to
approve all requests for disbursement within a reasonable period of time, which
approvals shall be conditions precedent to release of Proceeds as work
progresses;

(vii) No portion of such Proceeds shall be made available by Lender for
architectural reviews or for any other purposes which are not directly
attributable to the cost of repairing, restoring or replacing the Improvements,
Equipment and Inventory to which a loss or damage has occurred unless the same
are covered by such insurance;

(viii) Borrower shall diligently pursue such work and shall complete such work
prior to the earlier to occur of the expiration of the business interruption
insurance period of restoration or the Maturity Date;

(ix) Each disbursement by Lender of such Proceeds and deposits shall be funded
subject to conditions and in accordance with disbursement procedures which a
commercial construction lender would typically establish in the exercise of
sound banking practices and shall be made only upon receipt of disbursement
requests on an AIA G702/703 form (or similar form approved by Lender) signed and
certified by Borrower and, if required by Lender, its architect and general
contractor with appropriate invoices and lien waivers as required by Lender; and

(x) Lender shall have a first lien on and security interest in all building
materials and completed repair and restoration work and in all fixtures and
equipment acquired with such Proceeds, and Borrower shall execute and deliver
such Security Instruments, deeds of trust, security agreements, financing
statements and other instruments as Lender shall reasonably request to create,
evidence, or perfect such lien and security interest.

In the event and to the extent that such Proceeds are Two Hundred Fifty Thousand
Dollars and No/100 ($250,000.00) or more and the conditions set forth herein for
such application are otherwise not satisfied, then Lender shall be entitled
without notice to or consent from Borrower to apply such Proceeds, or the
balance thereof, at Lender’s option either (a) to the full or partial payment or
prepayment of the Loan Obligations (without premium) in the manner aforesaid or
(b) to the repair, restoration and/or replacement of all or any part of such
Improvements, Equipment and Inventory to which a loss or damage has occurred.
Any excess Proceeds after such application by Lender shall be paid to Borrower.



--------------------------------------------------------------------------------

4.7 Financial and Other Information. Provide or cause to be provided to Lender,
at its address set forth in Section 8.7, the following financial statements and
information on a continuing basis during the term of the Loan:

(a) Within ninety (90) days after the end of each fiscal year of the Facility,
Borrower and Lessee (if different from the Facility), unaudited financial
statements of such entities, prepared by an officer of the applicable entity in
accordance with GAAP, and certified by such officer, which statements shall be
prepared in accordance with GAAP, and shall include a balance sheet and a
statement of income and expenses for the year then ended, and shall be certified
as true and correct by a financial officer of Borrower or Manager (as
applicable).

(b) Within one hundred twenty (120) days after the end of each calendar year,
(i) unaudited financial statements of Guarantor, which shall be in such form as
Lender shall reasonably approve, and shall be certified as true and correct by
Guarantor and (ii) a copy of the Annual Financial Report (as defined in the
Management Agreement) received by Borrower or Lessee from Manager; provided,
however, it shall not be a default by Borrower hereunder if Borrower fails to
deliver to Lender the Annual Financial Report due to Manager’s failure to
deliver the same as required under the Management Agreement. .

(c) Within forty-five (45) days after the end of each quarter following such
time as the Facility opens for business, unaudited interim financial statements
of the operations of the Facility, certified as true and correct by a financial
officer of the Borrower, Lessee, or Manager, prepared in accordance with GAAP,
which statements shall include a balance sheet and statement of income and
expenses for the month then ended and for the fiscal year to date.

(d) Within forty-five (45) days after the end of each quarter following such
time as the Facility opens for business, a statement of the number of unit days
available and the actual unit days incurred for such quarter, as well as a
statement of the number of resident days available and the actual resident days
incurred for such quarter, together with quarterly census information of the
Facility as of the end of such quarter in sufficient detail to show resident
-mix (i.e., private, Medicare, Medicaid, and V.A.) on a daily average basis for
such year through the end of such quarter, certified by the chief financial
officer of Borrower, Lessee, or Manager to be true and correct.

(e) If requested by Lender, within thirty (30) days after the filing deadline,
as may be extended from time to time, copies of all federal, state and local tax
returns, as applicable, of Borrower, Lessee and Guarantor, together with all
supporting documentation and required schedules.

(f) If and to the extent hereafter applicable, within ten (10) days after filing
or receipt, all Medicaid cost reports and any amendments thereto filed with
respect to the Facility and all responses, audit reports, or other inquiries
with respect to such cost reports.

(g) If and to the extent hereafter applicable, within ten (10) days after
receipt, copies of all licensure and certification survey reports and statements
of deficiencies (with plans of correction attached thereto).



--------------------------------------------------------------------------------

(h) If and to the extent hereafter applicable, within ten (10) days after
receipt, a copy of the “Medicaid Rate Calculation Worksheet” (or the equivalent
thereof) from the applicable agency.

(i) If and to the extent hereafter applicable, within ten (10) days of receipt,
a statement of the number of resident days for which the Facility has received
the Medicare default rate for any applicable period. For purposes herein,
“default rate” shall have the meaning ascribed to it in that certain applicable
Medicare rate notification letter prepared in connection with any review or
survey of the Facility.

(j) Within three (3) days after receipt, any and all notices (regardless of
form) from any and all licensing and/or certifying agencies, including but not
limited to, that the Facility’s license is being downgraded to a substandard
category, revoked or suspended, or that action is pending or being considered to
downgrade to a substandard category, revoke or suspend the Facility’s license or
certification.

(k) If requested by Lender, evidence of payment by Borrower, Lessee, or Manager
of any applicable provider bed taxes or similar taxes, which taxes Borrower,
Lessee, or Manager agrees to pay.

(l) Within one hundred twenty (120) days after the end of the Facility’s fiscal
year, and more frequently, if reasonably requested by Lender (but in no event
more often than twice during any calendar year), an aged accounts receivable
report for the Facility in sufficient detail to show amounts due from each class
of resident-mix, if applicable (i.e., private, Medicare, Medicaid and V.A.), by
the account age classifications of 30 days, 60 days, 90 days, 120 days, and over
120 days.

Lender reserves the right to require that the annual and/or quarterly financial
statements of Borrower, Guarantor and Lessee be audited and prepared by a
nationally recognized accounting firm or independent certified public accounting
firm acceptable to Lender, at their respective sole cost and expense, if (i) an
Event of Default exists, or (ii) if Lender has reasonable grounds to believe
that the unaudited financial statements do not accurately represent the
financial condition of Borrower, Guarantor or Lessee as the case may be.

Lender further reserves the right to require such other financial information of
Borrower, Guarantor, Lessee, Manager, and/or the Facility, at such other times
(including monthly or more frequently) as it shall deem necessary. All financial
statements must be in the form and detail as Lender shall from time to time
request.

4.8 Compliance Certificate. At the time of furnishing the quarterly operating
statements required under Section 4.7 herein, furnish or cause Lessee or Manager
to furnish to Lender a compliance certificate in the form attached hereto as
Exhibit “F” executed by a financial officer of Borrower, Lessee, or Manager.

4.9 Books and Records. Keep and maintain at all times at the Facility or
Lessee’s or Manager’s offices, and upon Lender’s request make available at the
Facility or Lessee’s or Manager’s office, complete and accurate books of account
and records (including copies of supporting bills and invoices) adequate to
reflect correctly the construction of the Facility and



--------------------------------------------------------------------------------

thereafter the results of the operation of the Facility, and copies of all
written contracts, leases (if any), and other instruments which affect the
Mortgaged Property, which books, records, contracts, leases (if any) and other
instruments shall be subject to examination and inspection at any reasonable
time by Lender during normal business hours (upon reasonable advance notice,
which for such purposes only may be given orally, except in the case of an
emergency or following an Event of Default, in which case no advance notice
shall be required); provided, however, that if an Event of Default has occurred
and is continuing, Borrower shall deliver to Lender upon written demand all
books, records, contracts, leases (if any) and other instruments relating to the
Facility or its operation and Borrower authorizes Lender to obtain a credit
report on Borrower at any time.

4.10 Payment of Indebtedness. Duly and punctually pay or cause to be paid all
other Indebtedness now owing or hereafter incurred by Borrower in accordance
with the terms of such Indebtedness, except such Indebtedness owing to those
other than Lender which is being contested in good faith and with respect to
which any execution against properties of Borrower has been effectively stayed
and for which reserves and collateral for the payment and security thereof have
been established in sufficient amounts as determined by Lender in its sole
commercially reasonable discretion.

4.11 Records of Accounts. Maintain all records, including records pertaining to
the Accounts of Borrower, at the principal place of business of Borrower as set
forth in this Agreement.

4.12 Conduct of Business. From and after the time that the Facility opens for
business, conduct, or cause Lessee or Manager to conduct, the operation of the
Facility at all times in a manner consistent with the level of operation of
other similar assisted living facilities, including without limitation, the
following:

(a) to maintain the standard of care for the residents of the Facility at all
times at a level necessary to ensure quality care for the residents of the
Facility in accordance with customary and prudent industry standards;

(b) to operate the Facility in a prudent manner and in substantial compliance
with applicable laws and regulations relating thereto and cause all Permits,
Reimbursement Contracts (if any), and any other agreements necessary for the use
and operation of the Facility or, if applicable, as may be necessary for
participation in the Medicaid, Medicare, or other applicable reimbursement
programs (if any) to remain in effect without reduction in the number of
licensed beds authorized for use in the Medicaid, Medicare, or other applicable
reimbursement programs;

(c) to maintain sufficient Inventory and Equipment of types and quantities at
the Facility to enable Borrower/Lessee/Manager to perform operations of the
Facility adequately;

(d) to keep all Improvements and Equipment located on or used or useful in
connection with the Facility in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all needed and
proper repairs, renewals, replacements, additions, and improvements thereto to
keep the same in good operating condition;



--------------------------------------------------------------------------------

(e) to maintain sufficient cash in the operating accounts of the Facility in
order to satisfy the working capital needs of the Facility; and

(f) to keep all required Permits current and in full force and effect.

4.13 Periodic Surveys. Furnish or cause Lessee or Manager to furnish to Lender,
within twenty (20) days of receipt, a copy of any Medicare, Medicaid, or other
licensing agency survey or report and any statement of deficiencies and/or any
other report indicating that any action is pending or being considered to
downgrade the Facility to a substandard category, and within the time period
required by the particular agency for furnishing a plan of correction also
furnish or cause to be furnished to Lender a copy of the plan of correction
generated from such survey or report for the Facility, and correct or cause to
be corrected any deficiency, the curing of which is a condition of continued
licensure or for full participation in Medicaid, Medicare or other reimbursement
program pursuant to any Reimbursement Contract for existing residents or for new
residents to be admitted with Medicaid or Medicare coverage, by the date
required for cure by such agency (plus extensions granted by such agency).

4.14 Debt Service Coverage Requirements. Maintain and, within forty-five
(45) days after the end of the applicable fiscal quarter of Borrower set forth
below, provide evidence to Lender of the achievement of, the following Debt
Service Coverage Ratios until the Loan is paid in full:

(a) a Debt Service Coverage Ratio for the Facility, tested on the basis of
interest only payments due under the Loan, of not less than 1.10 to 1.0 for the
fiscal quarter ending September 30, 2015 (tested based on a trailing 3-calendar
month basis);

(b) a Debt Service Coverage Ratio for the Facility, tested on the basis of
interest only payments due under the Loan, of not less than 1.20 to 1.0 for the
fiscal quarters ending December 31, 2015 (tested based on a trailing 3-calendar
month basis), March 31, 2016 (tested based on a trailing 6-calendar month
basis), and June 30, 2016 (tested based on a trailing 9-calendar month basis)
and September 30, 2016 (tested based on a trailing 12-calendar month basis); and

(c) a Debt Service Coverage Ratio for the Facility, tested on the basis of
principal and interest payments due under the Loan, of not less than 1.25 to 1.0
for the fiscal quarters ending December 31, 2016, March 31, 2017 and June 30,
2017, and each quarter thereafter during the Loan term, in each case tested
based on a trailing 12-calendar month basis.

4.15 Debt Yield Requirements. Maintain and, within forty-five (45) days after
the end of the applicable fiscal quarter of Borrower set forth below, provide
evidence to Lender of the achievement of, a Debt Yield of not less than 12% for
the fiscal quarters ending September 30, 2016 (tested based on a trailing
3-calendar month basis), December 31, 2016 (tested based on a trailing
6-calendar month basis), March 31, 2017 (tested base on a trailing 9-calendar
month basis) and June 30, 2017 and each quarter thereafter during the Loan term
(tested based on a trailing 12-month calendar basis).

4.16 Cash Deposit. If Borrower fails to achieve or provide evidence of
achievement of the Debt Service Coverage or Debt Yield for the Facility,
Borrower may deposit with Lender,



--------------------------------------------------------------------------------

at Borrower’s option, within fifteen (15) days of such failure, additional cash
or other liquid collateral in an amount which, when added to the first number of
the Debt Service Coverage/Debt Yield calculation, would have resulted in the
noncomplying Debt Service Coverage/Debt Yield requirement having been satisfied.
If after Borrower has deposited such additional cash or liquid collateral,
Borrower again fails to achieve or provide evidence of the achievement of the
Debt Service Coverage or Debt Yield for the Facility requirements set forth
above and such failure continues for two (2) consecutive quarters, Borrower may
deposit with Lender, at Borrower’s option within fifteen (15) days of such
failure, additional cash or other liquid collateral (with credit for amounts
currently being held by Lender pursuant to the foregoing sentence), in an amount
which, if the same had been applied on the first (1st) day of the first quarter
for which such noncompliance of the Debt Service Coverage/Debt Yield requirement
occurred to reduce the outstanding principal indebtedness of the Loan, would
have resulted in the noncomplying Debt Service Coverage/Debt Yield requirement
having been satisfied. Any additional cash or liquid collateral deposited by
Borrower hereunder in order to achieve the required Debt Service Coverage for
the Facility and cure any existing default with respect thereto will be held by
Lender in a standard custodial account and shall constitute additional
collateral for the Loan Obligations and an “Account” as defined in this
Agreement, and, upon the occurrence of an Event of Default, may be applied by
Lender, in such order and manner as Lender may elect, to the reduction of the
Loan Obligations. Borrower shall not be entitled to any interest earned on such
additional collateral. Provided that there is no outstanding Default or Event of
Default, such additional collateral which has not been applied to the Loan
Obligations will be released by Lender at such time as Borrower provides Lender
with evidence that the required Debt Service Coverage/Debt Yield requirements
outlined above have been achieved and maintained (without regard to any cash
deposited pursuant to this Section 4.16) for two (2) consecutive fiscal
quarters.

4.17 Occupancy Covenant. Maintain or cause to be maintained an average occupancy
for the Facility of not less than 75% (the “Occupancy Covenant”) commencing with
the quarter ending December 31, 2015 (tested based on a trailing 1-calendar
month basis), March 31, 2016 (tested based on a trailing 3-calendar month
basis), June 30, 2016 (tested based on a trailing 6-calendar month basis),
September 30, 2016 (tested based on a trailing 9-calendar month basis), and
December 31, 2016 and each quarter thereafter during the Loan term (tested based
on a trailing 12-calendar month basis). If the Occupancy Covenant is not
achieved for any quarter during the term of the Loan for which it is tested,
Borrower shall submit to Lender within thirty (30) days following such failure,
a written plan of correction reasonably satisfactory to the Lender, detailing
the Borrower’s plan to bring the Facility into compliance with the Occupancy
Covenant. If the Facility fails to achieve the Occupancy Covenant for a second
consecutive quarter, upon request by Lender, Borrower shall (1) promptly retain
a marketing consultant satisfactory to the Lender to advise the Borrower
regarding the Facility, (2) obtain and submit the recommendations or reports of
such marketing consultant to Lender within thirty (30) days following the
engagement of the marketing consultant, and (3) promptly implement the
recommendations of the foregoing marketing consultant. Notwithstanding any
provision herein to the contrary, Lender agrees that failure of the Facility to
achieve the Occupancy Covenant shall not, in and of itself, constitute an Event
of Default so long as Borrower provides Lender with evidence satisfactory to
Lender that a marketing plan submitted to and approved by Lender is being timely
implemented to correct the non-compliance.



--------------------------------------------------------------------------------

4.18 Capital Expenditures. From and after completion of the Facility, maintain,
and/or cause Lessee or Manager to maintain, the Facility in good condition and,
commencing with the fiscal quarter ending September 30, 2015 and for all
remaining quarters until the Loan is paid in full, make minimum capital
expenditures for the Facility in each fiscal year, in an amount equal to the
$300 per unit (or the appropriate prorated amount for any partial fiscal year)
(which capital expenditures may include ordinary repairs and routine
maintenance), and, within forty-five (45) days after the end of each fiscal
year, provide evidence thereof satisfactory to Lender. In the event that
Borrower shall fail to meet such requirement or to provide such evidence,
Borrower shall, upon Lender’s written request, immediately establish and
maintain a capital expenditures reserve fund with Lender equal to the difference
between the required amount per unit and the amount per unit actually spent by
Borrower. Borrower grants to Lender a lien on and a right of setoff against all
moneys in the capital expenditures reserve fund, and Borrower shall not permit
any other Lien to exist upon such fund. Moneys on deposit in such capital
expenditures reserve fund will be disbursed to Borrower monthly upon Lender’s
receipt of satisfactory evidence that Borrower has caused to be made the
required capital expenditures. Upon Borrower’s, Lessee’s or Manager’s failure to
adequately maintain the Facility in good condition, Lender may, but shall not be
obligated to, make such capital expenditures and may apply the moneys in the
capital expenditures reserve fund for such purpose. To the extent there are
insufficient moneys in such capital expenditures reserve fund for such purposes,
all funds advanced by Lender to make such capital expenditures shall constitute
a portion of the Loan Obligations, shall be secured by the Security Instrument
and shall accrue interest at the Default Rate until paid. Upon the occurrence of
an Event of Default, Lender may apply any moneys in the capital expenditures
reserve fund to the Loan Obligations, in such order and manner as Lender may
elect. For any partial fiscal year during which the Loan is outstanding, the
required expenditure amount shall be prorated by multiplying the required amount
per unit amount by a fraction, the numerator of which is the number of days
during such year for which all or part of the Loan is outstanding and the
denominator of which is the number of days in such year. During the term of the
Loan, Lender may, from time to time, engage a professional building inspector to
conduct an inspection of the Facility (provided, however, that as long as no
Default or Event of Default has occurred, Lender agrees that it will not require
such inspections more than once in every 12 month period). If the inspector’s
report indicates that repairs or replacements are necessary over and above the
$300 per unit requirement in this Section 4.18, then Lender shall require a
non-interest bearing repair escrow fund to ensure completion of such necessary
repairs or replacements. The amount of any such repair escrow fund shall be one
hundred twenty-five percent (125%) of the estimated cost of repairs as
determined by such inspector and Lender. Lender also shall require an agreement
satisfactory to Lender, in its commercially reasonable discretion, which will
provide for completion of the repairs and the disbursement of the escrow funds.
All commercially reasonable fees and costs associated with the inspection,
report and subsequent inspections (if required) shall be paid by Borrower.

4.19 Management Agreement. Cause the Lessee to maintain the Management Agreement
in full force and effect and timely perform all of Lessee’s obligations
thereunder and enforce performance of all obligations of Manager thereunder and
not permit the termination, material amendment or assignment of the Management
Agreement unless the prior written consent of Lender is first obtained, which
consent may be in the sole and absolute discretion of Lender. Borrower will
enter into and cause Manager to enter into the Subordination Agreement. Borrower
will not, and will not allow Lessee to, enter into any other management
agreement without Lender’s prior written consent, which consent may be in the
sole and absolute discretion of Lender.



--------------------------------------------------------------------------------

4.20 Updated Appraisals. For so long as the Loan remains outstanding, if (a) any
Event of Default shall occur hereunder, or (b) in Lender’s judgment, a material
depreciation in the value of the Land and/or the Improvements shall have
occurred, then in any such event, Lender, may cause the Land and Improvements to
be appraised by an appraiser selected by Lender, and in accordance with Lender’s
appraisal guidelines and procedures then in effect, and Borrower agrees to
cooperate in all respects with such appraisals and furnish to the appraisers all
requested information regarding the Land and Improvements and the Facility.
Borrower agrees to pay all reasonable costs incurred by Lender in connection
with such appraisal which costs shall be secured by the Security Instrument and
shall accrue interest at the Default Rate until paid; provided, however, that in
connection with any appraisals obtained pursuant to (b) hereinabove, Borrower
shall only be obligated to pay for the cost of one (1) appraisal during any
calendar year as long as no Event of Default has occurred and is continuing.

4.21 Comply with Covenants and Laws. Comply with all applicable covenants and
restrictions of record and all laws, ordinances, rules and regulations and keep,
or cause to be kept, the Facility and the Land and Improvements in compliance
with all applicable laws, ordinances, rules and regulations, including, without
limitation, the Americans with Disabilities Act and regulations promulgated
thereunder, and laws, ordinances, rules and regulations relating to zoning,
health, building codes, setback requirements, Medicaid and Medicare laws and
keep the Permits for the Facility in full force and effect.

4.22 Taxes and Other Charges. Subject to Borrower’s right to contest the same as
set forth in Section 9(c) of the Security Instrument, pay, or cause to be paid,
all taxes, assessments, charges, claims for labor, supplies, rent, and other
obligations which, if unpaid, might give rise to a Lien against real or personal
property of the Borrower, except Liens to the extent permitted by this
Agreement.

4.23 [Intentionally Omitted.]

4.24 Certificate. Upon Lender’s written request, furnish Lender with a
certificate stating that Borrower has complied with and is in compliance with
all terms, covenants and conditions of the Loan Documents to which Borrower is a
party and that there exists no Default or Event of Default or, if such is not
the case, that one or more specified events have occurred, and that the
representations and warranties contained herein are true and correct with the
same effect as though made on the date of such certificate, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date).

4.25 [Intentionally Deleted].

4.26 Debt Service Reserve Fund. Pursuant to the Debt Service Reserve Fund
Agreement, establish and maintain a debt service reserve fund with Lender equal
to approximately ninety (90) days of debt service payments with respect to the
Note as reasonably estimated by Lender, rounded upward to the nearest One
Thousand Dollars ($1,000).



--------------------------------------------------------------------------------

4.27 Operating Lease.

(a) Maintain the Operating Lease in full force and effect and timely perform all
of its obligations thereunder and not permit the termination or amendment of the
Operating Lease unless the prior written consent of Lender is first obtained;

(b) Upon the occurrence of default by Lessee under the Operating Lease that is
not cured within applicable notice and cure periods, upon Lender’s request,
immediately engage oversight management services from a management company
reasonably acceptable to the Lender; and

(c) In the event that bankruptcy or insolvency proceedings are instituted by or
against the Lessee, Borrower shall (to the extent permitted by the applicable
bankruptcy court having jurisdiction over such proceedings), upon written
instruction received from Lender, terminate the Operating Lease.

4.28 Notice of Fees or Penalties. Promptly notify Lender, upon Borrower’s
knowledge thereof, of the assessment by any state or, if applicable, any
Medicare, Medicaid, health or licensing agency of any fines or penalties against
Borrower, Manager (to the extent the same affects the Facility or Manager’s
operation thereof), or the Facility.

4.29 Loan Closing Certification. Promptly notify Lender in writing, upon
Borrower’s knowledge thereof, that any representation or warranty contained in
that certain Loan Closing Certification of even date herewith, executed by
Borrower for the benefit of Lender, becomes untrue or there shall have been any
material adverse change in any such representation or warranty.

4.30 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrower shall comply with all Requirements of Law relating to
money laundering, anti-terrorism, trade embargos and economic sanctions, now or
hereafter in effect. Upon Lender’s request from time to time during the term of
the Loan, Borrower shall certify in writing to Lender that Borrower’s
representations, warranties and obligations under Sections 3.30 and 3.31 and
this Section 4.30 remain true and correct and have not been breached. Borrower
shall immediately notify Lender in writing if any of such representations,
warranties or covenants are no longer true or have been breached or if Borrower
has a reasonable basis to believe that they may no longer be true or have been
breached. In connection with such an event, Borrower shall comply with all
Requirements of Law and directives of Governmental Authorities and, at Lender’s
request, provide to Lender copies of all notices, reports and other
communications exchanged with, or received from, Governmental Authorities
relating to such an event. Borrower shall also reimburse Lender any expense
incurred by Lender in evaluating the effect of such an event on the Loan and
Lender’s interest in the collateral for the Loan, in obtaining any necessary
license from Governmental Authorities as may be necessary for Lender to enforce
its rights under the Loan Documents, and in complying with all Requirements of
Law applicable to Lender as the result of the existence of such an event and for
any penalties or fines imposed upon Lender as a result thereof.

4.31 [Intentionally Deleted.]



--------------------------------------------------------------------------------

4.32 [Intentionally Deleted.]

4.33 Construction of Improvements. To enforce all obligations of the Development
Manager under the Development Agreement to provide for the proper and timely
design, construction, and furnishing and equipping of the Facility, including,
without limitation, to enforce the obligations of the Development Manager to:

(a) commence the construction of the Improvements within sixty (60) days of the
date hereof and thereafter cause such Improvements to be constructed on the
Mortgaged Property and in accordance with the Plans and Specifications;

(b) cause such Improvements to be constructed in substantial compliance with and
thereafter remain in compliance with all applicable covenants and restrictions
of record and all applicable laws, ordinances and regulations, including,
without limitation, the Americans with Disabilities Act and regulations
thereunder, and laws, ordinances and regulations relating to subdivision,
zoning, building codes, set back requirements and environmental matters;

(c) cause the Improvements to be constructed so as not to encroach upon or
overhang any Mortgaged Property line, setback line, easement or right-of-way
(unless such easement or right-of-way does not prohibit such encroachment,
provided that, in the case of buildings, such easement must expressly permit
such encroachment, and an ALTA form 9 endorsement or other title endorsement
satisfactory to Lender must provide coverage against loss of damage from forced
removal or any encroaching parking areas, access roads or buildings); cause such
construction to proceed continuously;

(d) complete the Improvements by the Scheduled Completion Date, time being of
the essence; provided, however, that the Scheduled Completion Date may be
extended at Borrower’s option to up to an additional two (2) months provided
that the Budget is revised to add any additional construction period interest
that is likely to be incurred to such line item and add any other additional
costs to the Budget that are reasonably likely to result from such extension of
the Scheduled Completion Date, and any resulting additional equity requirement
(if any) is immediately fulfilled by Borrower (but only after any reallocation
is made to such additional expense line items from any available funds in the
contingency line item);

(e) furnish Lender (i) after substantial completion of the Facility, a current
as-built survey, each in form satisfactory to Lender showing the extent of
construction of such Improvements without violation of set back lines, zoning or
subdivision requirements, covenants or restrictions and showing no encroachments
or other conditions which could adversely affect the value and utility of the
Mortgaged Property or Improvements, and a final title insurance date-down
endorsement bringing the effective date of Lender’s title insurance policy and
all endorsements current and adding (to the extent not previously included) or
updating (to the extent previously included) the ALTA form 9 endorsement, and
(ii) a final unconditional certificate of occupancy for the Facility.

4.34 Liens and Encumbrances. Cause the Security Instrument to at all times
constitute a first lien against the Mortgaged Property, prior to all other liens
and encumbrances, including those which hereafter accrue, except for matters
expressly permitted herein or by the



--------------------------------------------------------------------------------

Security Instrument or which Lender hereafter approves in writing in its
discretion; to keep the Mortgaged Property and Improvements and all other assets
of Borrower free from all liens and encumbrances except those contemplated by
the Security Instrument, this Agreement or otherwise approved in writing by
Lender in its discretion; to pay, or cause to be paid, promptly all persons or
entities supplying work or materials for the construction of the Improvements;
and to immediately discharge, bond off or make other arrangements acceptable to
Lender with respect to, any mechanic’s, materialman’s or other lien filed
against the Mortgaged Property or the Borrower.

4.35 Construction Deficiencies. Deposit with Lender within ten (10) days of
Lender’s demand therefor the amount of money equal to the difference between the
undisbursed Loan funds (exclusive of interest reserve, if any) and the amount
which Lender determines is necessary fully to complete the construction of the
Improvements free of all liens, including direct and indirect costs and work
performed but for which payment has not been made (exclusive of interest
reserve, if any) (the “Construction Deficiency”), and Lender shall be under no
obligation to make any further Advances until any amount so demanded is so
deposited. If Lender’s reasonable determination of the Construction Deficiency
is disputed by Borrower, the determination of the Construction Inspector of said
amount shall control. Any amounts deposited by the Borrower and/or Guarantors
pursuant to this Section 4.35 shall constitute additional Collateral for the
Loan Obligations, and Borrower hereby grants to Lender an assignment of, and
security interest in, any such funds as Collateral security for the Loan
Obligations. Upon the occurrence of any Event of Default hereunder, Lender shall
apply the funds hereafter on deposit with the Lender to the reduction of the
Loan Obligations in such order and manner as the Lender may determine.

4.36 Changes to Plans and Specifications. Authorize or permit, nor allow
Development Manager to authorize or permit, no Material Changes (as defined in
the Development Agreement) to the Plans and Specifications without the prior
written consent of Lender and all Governmental Authorities having jurisdiction
to the extent such approval is required by law or regulation, and authorize or
permit no changes in the Construction Contract to the extent any single change
would cause an increase to the Budget by more than $25,000 per individual change
or $125,000 in the aggregate without the prior written consent of Lender.

4.37 List of Contractors, Subcontractors, and Materialmen. Upon Lender’s written
request, to cause the Development Manager to notify Lender promptly of the names
and addresses of all contractors, subcontractors and materialmen who are
employed in connection with the construction or renovation of any Improvements.

4.38 Ownership of Personalty. Furnish or cause Development Manager to furnish to
Lender, if Lender so requests, the contracts, bills of sale, receipted vouchers,
and agreements, or any of them, under which Borrower claims title to the
materials, articles, fixtures and other personal property used or to be used in
the construction, renovation or operation of the Improvements.

4.39 Medicare and Medicaid Compliance. From and after the time that the Facility
opens for business, if applicable, cause the Facility at all times to be in
compliance with all requirements for participation in Medicare and Medicaid,
including without limitation, the Medicare and Medicaid Patient Protection Act
of 1987 and to be in conformance with all insurance, reimbursement and cost
reporting requirements and to have a current provider agreement which is in full
force and effect under Medicare and Medicaid.



--------------------------------------------------------------------------------

ARTICLE V

NEGATIVE COVENANTS OF BORROWER

Until the Loan Obligations have been paid in full, Borrower shall not:

5.1 Assignment of Licenses and Permits. Assign or transfer any of its interest
in any Permits or Reimbursement Contracts (including rights to payment
thereunder) pertaining to the Facility, or assign, transfer, or remove or permit
any other Person to assign, transfer, or remove any records pertaining to the
Facility including, without limitation, resident records, medical and clinical
records (except for removal of such resident records as directed by the
residents owning such records), without Lender’s prior written consent, which
consent may be granted or refused in Lender’s sole discretion.

5.2 No Liens; Exceptions. Create, incur, assume or suffer to exist any Lien upon
or with respect to the Facility, any of its properties, rights, income or other
assets relating thereto, including, without limitation, the Mortgaged Property
whether now owned or hereafter acquired, other than the following permitted
Liens (“Permitted Encumbrances”):

(a) Liens at any time existing in favor of Lender;

(b) Liens which are listed in Exhibit “G” attached hereto;

(c) Inchoate Liens arising by operation of law for the purchase of labor,
services, materials, equipment or supplies, provided payment shall not be
delinquent and, if such Lien is a lien upon any of the Land or Improvements,
such Lien must be fully disclosed to Lender and bonded off and removed from the
Land and Improvements within thirty (30) days of its creation, in a manner
satisfactory to Lender;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure performance of tenders, statutory
obligations, leases and contracts (other than for money borrowed or for credit
received with respect to property acquired) entered into in the ordinary course
of business as presently conducted or to secure obligations for surety or appeal
bonds;

(e) Liens for current year’s taxes, assessments or governmental charges or
levies provided payment thereof shall not be delinquent;

(f) Matters disclosed in the Title Policy; and

(g) Liens incurred pursuant to financing of vehicles not to exceed $75,000 in
the aggregate for any calendar year and liens incurred pursuant to capital
leases or similar financing of equipment or other capital goods in the ordinary
course of business, not to exceed [$50,000] in the aggregate for any calendar
year.



--------------------------------------------------------------------------------

5.3 Merger, Consolidation, etc. Except in connection with any Permitted
Transfer, consummate any merger, consolidation or similar transaction, or sell,
assign, lease or otherwise dispose of (whether in one transaction or in a series
of transactions), all or substantially all of its assets (whether now or
hereafter acquired), without the prior written consent of Lender, which consent
may be granted or refused in Lender’s sole discretion.

5.4 Maintain Single Purpose Entity Status.

(a) Engage in any business or activity other than the ownership, operation and
maintenance of the Mortgaged Property, and activities incidental thereto;

(b) Acquire or own any material assets other than (i) the Mortgaged Property,
and (ii) such incidental machinery, equipment, fixtures and other personal
property as may be necessary for the operation of the Mortgaged Property;

(c) Merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets (except as permitted in the Loan Documents) or
change its legal structure, without in each case Lender’s consent;

(d) Without the prior written consent of Lender, amend, modify, terminate or
fail to comply with the provisions of its Operating Agreement or similar
organizational document, as same may be further amended or supplemented, if such
amendment, modification, termination or failure to comply would adversely affect
its status as a Single Purpose Entity or its ability to perform its obligations
hereunder, under the Note or any other document evidencing or securing the Loan;

(e) Own any subsidiary or make any investment in, any Person without the consent
of Lender;

(f) Commingle its funds or assets with assets of, or pledge its assets with or
for, any of its members, Affiliates, principals or any other Person;

(g) Incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the Loan, Permitted Encumbrances, and
trade payables incurred in the ordinary course of business, payable within
ninety days (90) of the date incurred, based on historical amounts;

(h) Fail to maintain its records, books of account and bank accounts separate
and apart from those of its members, principals and Affiliates, the Affiliates
of any of its members, principals, and any other Person, except that Borrower’s
financial position, assets, liabilities, net worth and operating results may be
included in the consolidated financial statements of an affiliate, provided that
Borrower is properly reflected and treated as a separate legal entity in such
consolidated financial statements;

(i) Other than the Loan Documents, enter into any contract or agreement with any
of its members, principals or Affiliates, or the Affiliates of any of its
members, or principals, except upon terms and conditions that are intrinsically
fair and substantially similar to those that would be available on an
arms-length basis with third parties;



--------------------------------------------------------------------------------

(j) Seek its dissolution or winding up in whole, or in part;

(k) Maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any of its
members, principals and Affiliates, the Affiliates of any of its members,
principals or any other Person;

(l) Hold itself out to be responsible for the debts of another Person or pay
another Person’s liabilities out of its own funds;

(m) Make any loans or advances to any third party, including any of its members,
principals or Affiliates, or the Affiliates of any of its members or principals;

(n) Fail to have prepared and filed either its own tax returns or, if
applicable, a consolidated federal income tax return;

(o) Fail either to hold itself out to the public as a legal Person separate and
distinct from any other Person or to conduct its business solely in its own
name, in order not (i) to mislead others as to the identity with which such
other party is transacting business, or (ii) to suggest that it is responsible
for the debts of any third party (including any of its members or Affiliates, or
any general partner, member, principal or Affiliate thereof); or

(p) Fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations.

5.5 Change of Business. Make any material change in the nature of its business
as it is being conducted as of the date hereof.

5.6 Changes in Accounting. Change its methods of accounting, unless such change
is permitted by GAAP, and provided such change does not have the effect of
curing or preventing what would otherwise be an Event of Default or Default had
such change not taken place.

5.7 ERISA.

(a) Agree to, enter into or consummate any transaction which would render it
unable to confirm that (i) it is not an “employee benefit plan” as defined in
Section 3(32) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (ii) it is not subject to
state statutes regulating investments and fiduciary obligations with respect to
governmental plans; and (iii) less than twenty-five percent (25%) of each of its
outstanding class of equity interests are held by “benefit plan investors”
within the meaning of 29 C.F.R. § 2510.3-101(f)(2);

(b) Engage in a non-exempt prohibited transaction described in Section 406 of
ERISA or Section 4975 of the Code, as such sections relate to Borrower, or in
any transaction that would cause any obligation or action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Loan
Documents) to be a non-exempt prohibited transaction under ERISA.



--------------------------------------------------------------------------------

5.8 Transactions with Affiliates. Other than the Operating Lease, enter into any
transaction with a Person which is an Affiliate of Borrower other than in the
ordinary course of its business and on fair and reasonable terms no less
favorable to Borrower, than those they could obtain in a comparable arms-length
transaction with a Person not an Affiliate.

5.9 Transfer of Ownership Interests. Except for Permitted Transfers, permit a
change in the percentage ownership interest of the Persons owning the Borrower,
unless the written consent of Lender is first obtained, which consent may be
granted or refused in Lender’s sole discretion. Notwithstanding anything to the
contrary in this Agreement or other applicable Loan Document, provided that no
Event of Default then exists, transfers of direct and/or indirect equity
interests in Borrower shall be permitted without the prior written consent of
Lender (“Permitted Transfers”), provided:

(a) other than in connection with a transfer, conveyance or pledge of a direct
interest in a Qualified Equity Holder, and except (i) as may be otherwise
prohibited by applicable law or (ii) for a transfer or transfers of publicly
traded stock, and any issuance of stock to the public, which is the subject of
or is exempt from filing(s) with the U.S. Securities and Exchange Commission,
Borrower shall provide not less than ten (10) days prior written notice to
Lender; and

(b) no such transfer shall result in a Change of Control.

For the avoidance of doubt, equity transfers of interests in Borrower among
Affiliates of Guarantor shall be permitted without the consent of Lender subject
to the other terms set forth herein

5.10 Change of Use. Alter or change the use of the Facility (other than
non-material uses accessory to the operation of an assisted living/memory care
facility at the bed/unit capacity set forth herein) or enter into any management
agreement for the Facility other than the Management Agreement or enter into any
operating lease for the Facility other than the Operating Lease, unless Borrower
first notifies Lender and provides Lender a copy of the proposed lease agreement
or management agreement, obtains Lender’s written consent thereto, which consent
may be withheld in Lender’s sole but reasonable discretion, and obtains and
provides Lender with a subordination agreement in form satisfactory to Lender,
as determined by Lender in its sole but reasonable discretion, from such manager
or lessee subordinating to all rights of Lender.

5.11 Place of Business. Change its chief executive office or its principal place
of business without first giving Lender at least thirty (30) days prior written
notice thereof and promptly providing Lender such information and amendatory
financing statements as Lender may request in connection therewith.



--------------------------------------------------------------------------------

5.12 Acquisitions. Directly or indirectly, purchase, lease, manage, own,
operate, or otherwise acquire any material property or other material assets (or
any interest therein) which are not used in connection with the ownership or
operation of the Facility.

5.13 Dividends, Distributions and Redemptions. At any time that an Event of
Default exists or would exist after giving effect to such distribution or
similar payment, including a Default resulting from a failure to comply with the
Debt Service Coverage Ratio or Debt Yield requirements (and treating such
distribution or payment as if it were an operating expense) declare or pay any
distributions to its shareholders, members or partners, as applicable, or
purchase, redeem, retire, or otherwise acquire for value, any ownership
interests in Borrower now or hereafter outstanding, return any capital to its
shareholders, members or partners as applicable, or make any distribution of
assets to its shareholders, members or partners, as applicable.

5.14 Fraud and Abuse.

(a) Anti-Kickback Law. After consultation with counsel concerning the federal
anti-kickback law (42 U.S.C.A. SEC. 1320a-7b(b)), neither Borrower nor its agent
shall offer or give any remuneration or thing of value to any person to
encourage referral to the Facility nor will Borrower or its agent solicit or
receive any remuneration or thing of value in exchange for Borrower’s agreement
to make referrals or to purchase goods or services for the Facility.

(b) Relationships. Borrower will not allow physician or other healthcare
practitioner to have an ownership interest in, or financial relationship with,
the Borrower or the Facility.

ARTICLE VI

ENVIRONMENTAL HAZARDS

6.1 Prohibited Activities and Conditions. Except for matters covered by an O&M
Program or matters described in Section 6.2, Borrower shall not cause or permit
to exist any of the following:

(a) The presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks), handling, or
disposal of any Hazardous Materials in, on or under the Land, any Improvements,
or any other property of Borrower that is adjacent to the Land in violation of
applicable Hazardous Materials Laws;

(b) The transportation of any Hazardous Materials to, from, or across the Land;

(c) Any occurrence or condition on the Land or in the Improvements or any other
property of Borrower that is adjacent to the Land, which occurrence or condition
is or may be in violation of Hazardous Materials Laws;



--------------------------------------------------------------------------------

(d) Any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Land, the Improvements or any property of Borrower that is
adjacent to the Land; or

(e) Any Lien (whether or not such Lien has priority over the Lien created by the
Security Instrument) upon the Land or any Improvements imposed pursuant to any
Hazardous Materials Laws.

The matters described in clauses (a) through (e) above are referred to
collectively in this Article VI as “Prohibited Activities and Conditions” and
individually as a “Prohibited Activity and Condition.”

6.2 Exclusions. Notwithstanding any other provision of Article VI to the
contrary, “Prohibited Activities and Conditions” shall not include the safe and
lawful use and storage of quantities of (a) pre-packaged supplies, medical
waste, biohazardous waste, cleaning materials and petroleum products customarily
used in the operation and maintenance of comparable facilities, (b) cleaning
materials, personal grooming items and other items sold in pre-packaged
containers for consumer use and used by occupants of the Facility, (c) petroleum
products used in the operation and maintenance of motor vehicles from time to
time located on the Land’s parking areas, (d) any other Hazardous Materials, so
long as all of the foregoing are used, stored, handled, transported and disposed
of in compliance with Hazardous Materials Laws.

6.3 Preventive Action. Borrower shall take all appropriate steps (including the
inclusion of appropriate provisions in any Leases approved by Lender which are
executed after the date of this Agreement) to prevent its employees, agents,
contractors, tenants and occupants of the Facility from causing or permitting
any Prohibited Activities and Conditions.

6.4 O & M Program Compliance. If an O&M Program has been established with
respect to Hazardous Materials, Borrower shall comply in a timely manner with,
and cause all employees, agents and contractors of Borrower and any other
Persons (excluding trespassers) present on the Land to comply with the O&M
Program. All costs of performance of Borrower’s obligations under any O&M
Program shall be paid by Borrower, and Lender’s out-of-pocket costs incurred in
connection with the monitoring and review of the O&M Program and Borrower’s
performance shall be paid by Borrower upon demand by Lender. Any such
out-of-pocket costs of Lender which Borrower fails to pay promptly shall become
an additional part of the Loan Obligations.

6.5 Borrower’s Environmental Representations and Warranties. Borrower represents
and warrants to Lender that, except as previously disclosed by Borrower to
Lender in writing (including any environmental reports, studies or assessments
delivered to Lender in connection with the Loan):

(a) Borrower has not at any time caused or permitted any Prohibited Activities
and Conditions.

(b) No Prohibited Activities and Conditions exist or have existed.



--------------------------------------------------------------------------------

(c) The Land and the Improvements do not now contain any underground storage
tanks, and, to the best of Borrower’s knowledge (based upon its review of that
certain Phase I Environmental Site Assessment prepared by Universal Engineering
Sciences dated February 9, 2012 (the “Phase I Report”)), the Land and the
Improvements have not contained any underground storage tanks in the past. If
there is an underground storage tank located on the Land or the Improvements
which has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws.

(d) Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials,
relating to the Land. Without limiting the generality of the foregoing, Borrower
has obtained all Environmental Permits required for the operation of the Land
and the Improvements in accordance with Hazardous Materials Laws now in effect
and all such Environmental Permits are in full force and effect. During
Borrower’s ownership of the Land, and, to the best of Borrower’s knowledge
(based solely upon review of the Phase I Report), no event has occurred with
respect to the Land and/or Improvements that constitutes or, with the passing of
time or the giving of notice, would constitute, noncompliance with the terms of
any Environmental Permit.

(e) There are no actions, suits, claims or proceedings pending or, to the best
of Borrower’s knowledge after reasonable and diligent inquiry, threatened that
involves the Land and/or the Improvements and allege, arise out of, or relate to
any Prohibited Activity and Condition.

(f) Borrower has not received any written complaint, order, notice of violation
or other communication from any Governmental Authority with regard to air
emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Land, the
Improvements or any other property of Borrower that is adjacent to the Land. The
representations and warranties in this Article VI shall be continuing
representations and warranties that shall be deemed to be made by Borrower
throughout the term of the Loan evidenced by the Note and until all of the Loan
Obligations have been paid in full; provided, however, Borrower shall not be
deemed to be in default hereunder upon Borrower’s discovery of any Prohibited
Activity and Condition unless and except under circumstances where Borrower
fails to take such actions as are required to eliminate such Prohibited Activity
and Condition within the time period for the notice and cure thereof set forth
in Section 7.1(f).

6.6 Notice of Certain Events. Borrower shall promptly notify Lender in writing
of any and all of the following that may occur:

(a) Borrower’s discovery of any Prohibited Activity and Condition.

(b) Borrower’s receipt of or knowledge of any complaint, order, notice of
violation or other communication from any Governmental Authority or other Person
with regard to present or future alleged Prohibited Activities and Conditions or
any other environmental, health or safety matters affecting the Land, the
Improvements or any other property of Borrower that is adjacent to the Land.



--------------------------------------------------------------------------------

(c) Any representation or warranty in this Article VI which becomes untrue at
any time after the date of this Agreement.

Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Agreement, the Note, or any of the other
Loan Documents.

6.7 Costs of Inspection. Borrower shall pay promptly the costs of any
environmental inspections, tests or audits (“Environmental Inspections”)
required by Lender in connection with any foreclosure or deed in lieu of
foreclosure or, if required by Lender, as a condition of Lender’s consent to any
“Transfer” (as defined in the Security Instrument), or required by Lender
following a commercially reasonable determination by Lender that Prohibited
Activities and Conditions may exist. Any such costs incurred by Lender
(including the fees and out-of-pocket costs of attorneys and technical
consultants whether incurred in connection with any judicial or administrative
process or otherwise) which Borrower fails to pay promptly shall become an
additional part of the Loan Obligations. The results of all Environmental
Inspections made by Lender shall at all times remain the property of Lender, and
Lender shall have no obligation to disclose or otherwise make available the
results or any other information obtained by Lender in connection with its
Environmental Inspections to any party other than Borrower. Lender hereby
reserves the right, and Borrower hereby expressly authorizes Lender, to make
available to any party, including any prospective bidder at a foreclosure sale
of the Mortgaged Property, the results of any Environmental Inspections made by
Lender with respect to the Mortgaged Property. Borrower consents to Lender
notifying any party (either as part of a notice of sale or otherwise) of the
results of any of Lender’s Environmental Inspections. Borrower acknowledges that
Lender cannot control or otherwise assure the truthfulness or accuracy of the
results of any of its Environmental Inspections and that the release of such
results to prospective bidders at a foreclosure sale of the Mortgaged Property
may have a material and adverse effect upon the amount which a party may bid at
such sale. Borrower agrees that Lender shall have no liability whatsoever as a
result of delivering the results of any of its Environmental Inspections to any
third party, and Borrower hereby releases and forever discharges Lender from any
and all claims, damages, or causes of action, arising out of, connected with or
incidental to the results of, the such delivery of any of Lender’s Environmental
Inspections.

6.8 Remedial Work. If any investigation, site monitoring, containment, clean-up,
restoration or other remedial work (“Remedial Work”) is necessary to bring
Borrower into compliance with any Hazardous Materials Law or order of any
Governmental Authority that has or acquires jurisdiction over the Land, the
Improvements or the use, operation or improvement of the Land under any
Hazardous Materials Law, Borrower shall, by the applicable deadline required by
Hazardous Materials Law, begin performing the Remedial Work, and thereafter
diligently prosecute it to completion, and shall in any event complete such work
by the time required by applicable Hazardous Materials Law. If Borrower fails to
begin on a timely basis or diligently prosecute any required Remedial Work,
Lender may, at its option, cause the Remedial Work to be completed, in which
case Borrower shall reimburse Lender on demand for the cost of doing so. Any
reimbursement due from Borrower to Lender shall become part of the Loan
Obligations.



--------------------------------------------------------------------------------

6.9 Cooperation with Governmental Authorities. Borrower shall cooperate with any
inquiry by any Governmental Authority and shall comply with any governmental or
judicial order which arises from any alleged Prohibited Activity and Condition.

6.10 Indemnity.

(a) Borrower shall hold harmless, defend and indemnify (i) Lender, (ii) any
prior owner or holder of the Note, (iii) the officers, directors, partners,
agents, shareholders, employees and trustees of any of the foregoing, and
(iv) the heirs, legal representatives, successors and assigns of each of the
foregoing (together, the “Indemnitees”) from and against all proceedings,
claims, damages, losses, expenses, penalties and costs (whether initiated or
sought by any Governmental Authority or private parties), including reasonable
fees and out of pocket expenses of attorneys and expert witnesses, investigatory
fees, and remediation costs, whether incurred in connection with any judicial or
administrative process or otherwise, arising directly or indirectly from any of
the following:

(i) Any breach of any representation or warranty of Borrower in this Article VI;

(ii) Any failure by Borrower to perform any of its obligations under this
Article VI;

(iii) The existence or alleged existence of any Prohibited Activity and
Condition;

(iv) The presence or alleged presence of Hazardous Materials in, on, around or
under the Land, the Improvements or any property of Borrower that is adjacent to
the Land; or

(v) The actual or alleged violation of any Hazardous Materials Law.

(b) Counsel selected by Borrower to defend Indemnitees shall be subject to the
approval of those Indemnitees. Notwithstanding anything contained herein, any
Indemnitee may elect to defend any claim or legal or administrative proceeding
at Borrower’s expense. Nothing contained herein shall prevent an Indemnitee from
employing separate counsel in any such action at any time and participating in
the defense thereof at its own expense.

(c) Borrower shall not, without the prior written consent of those Indemnitees
who are named as parties to a claim or legal or administrative proceeding (a
“Claim”) settle or compromise the Claim if the settlement (i) results in the
entry of any judgment that does not include as an unconditional term the
delivery by the claimant or plaintiff to Lender of a written release of those
Indemnitees, satisfactory in form and substance to Lender; or (ii) may
materially and adversely affect any Indemnitee, as determined by such Indemnitee
in its sole discretion.

(d) The liability of Borrower to indemnify the Indemnitees shall not be limited
or impaired by any of the following, or by any failure of Borrower or any
guarantor to receive notice of or consideration for any of the following:



--------------------------------------------------------------------------------

(i) Any amendment or modification of any Loan Document;

(ii) Any extensions of time for performance required by any of the Loan
Documents;

(iii) The accuracy or inaccuracy of any representations and warranties made by
Borrower under this Agreement or any other Loan Document;

(iv) The release of Borrower or any other Person, by Lender or by operation of
law, from performance of any obligation under any of the Loan Documents;

(v) The release or substitution in whole or in part of any security for the Loan
Obligations; or

(vi) Lender’s failure to properly perfect any lien or security interest given as
security for the Loan Obligations; or

(vii) Any provision in any of the Loan Documents limiting Lender’s recourse to
property securing the Loan or limiting the personal liability of Borrower or any
party for payment of all or any part of the Loan.

(e) Borrower shall, at its own cost and expense, do all of the following:

(i) Pay or satisfy any judgment or decree that may be entered against any
Indemnitee or Indemnitees in any legal or administrative proceeding incident to
any matters against which Indemnitees are entitled to be indemnified under this
Article VI;

(ii) Reimburse Indemnitees for any expenses paid or incurred in connection with
any matters against which Indemnitees are entitled to be indemnified under this
Article VI; and

(iii) Reimburse Indemnitees for any and all expenses, including fees and costs
of attorneys and expert witnesses, paid or incurred in connection with the
enforcement by Indemnitees of their rights under this Article VI, or in
monitoring and participating in any legal or administrative proceeding.

(f) In any circumstances in which the indemnity under this Article VI applies,
Lender may employ its own legal counsel and consultants to prosecute, defend or
negotiate any claim or legal or administrative proceeding and Lender, with the
prior written consent of Borrower (which shall not be unreasonably withheld,
delayed or conditioned) may settle or compromise any action or legal or
administrative proceeding. Borrower shall reimburse Lender upon demand for all
costs and expenses incurred by Lender, including all costs of settlements
entered into in good faith, and the reasonable fees and out of pocket expenses
of such attorneys and consultants.



--------------------------------------------------------------------------------

(g) The provisions of this Article VI shall be in addition to any and all other
obligations and liabilities that Borrower may have under the applicable law or
under the other Loan Documents, and each Indemnitee shall be entitled to
indemnification under this Article VI without regard to whether Lender or that
Indemnitee has exercised any rights against the Land and/or the Improvements or
any other security, pursued any rights against any guarantor, or pursued any
other rights available under the Loan Documents or applicable law. If Borrower
consists of more than one Person or entity, the obligation of those Persons or
entities to indemnify the Indemnitees under this Article VI shall be joint and
several. The obligations of Borrower to indemnify the Indemnitees under this
Article VI shall survive any repayment or discharge of the Loan Obligations, any
foreclosure proceeding, any foreclosure sale, any delivery of any deed in lieu
of foreclosure, and any release of record of the lien of the Security
Instrument. Notwithstanding anything in this Article VI or in any other
applicable Loan Document to the contrary, Borrower shall not be obligated to
indemnify the Indemnitees as provided herein to the extent that any matter which
Indemnitees are indemnified hereunder were caused by (i) actions, conditions or
events that occurred after the date Lender (or any purchaser at a foreclosure
sale or other party accepting a deed-in-lieu of foreclosure) actually acquired
title to the Mortgaged Property or (ii) by the gross negligence or willful
misconduct of Indemnitees.

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

7.1 Events of Default. The occurrence of any one or more of the following shall
constitute an “Event of Default” hereunder and under all other Loan Documents:

(a) The failure by Borrower to pay (i) any installment of principal, interest,
or other payments required under the Note within ten (10) days after the same
becomes due, or (ii) any amounts due by Borrower under the Security Instrument
or any other Loan Document within ten (10) days following written demand
therefor;

(b) Any failure by Borrower to provide and maintain, or cause to be provided and
maintained, in full force and effect the insurance coverage required by
Section 4.5(a) – (j), inclusive, of this Agreement;

(c) The violation by Borrower of any covenant set forth in Article V hereof that
is not cured (to the extent capable of being cured) within ten (10) days of
written notice thereof from Lender; provided, however, that if such Default
cannot be cured within such ten (10) day period, such cure period shall be
extended for an additional sixty (60) days, as long as Borrower is diligently
and in good faith prosecuting said cure to completion;

(d) The failure by Borrower to deliver or cause to be delivered the financial
statements and information set forth in Section 4.7 of this Agreement within the
times required, and such failure is not cured within thirty (30) days following
Lender’s written notice to Borrower thereof;



--------------------------------------------------------------------------------

(e) The failure by Borrower or Guarantor (i) to establish and maintain the
capital expenditures reserve fund in accordance with Section 4.18 of this
Agreement, or (ii) to deposit the construction or operating deficiency reserves
in accordance with Section 4.35 of this Agreement;

(f) The failure of Borrower properly and timely to perform or observe any
covenant or condition set forth in this Agreement (other than those specified in
this Section 7.1) or any of the other Loan Documents which failure is not cured
within any applicable cure period as set forth herein or in such other Loan
Document, or, if no cure period is specified therefor, is not cured within
thirty (30) days after notice to Borrower of such Default; provided, however,
that if such Default cannot be cured within such thirty (30) day period, such
cure period shall be extended for an additional sixty (60) days, as long as
Borrower is diligently and in good faith prosecuting said cure to completion;

(g) The filing by Borrower, Guarantor, Lessee, Development Manager or Manager of
a voluntary petition, or the adjudication of any of the aforesaid Persons, or
the filing by any of the aforesaid Persons of any petition or answer seeking or
acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under any present or
future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors, or if any of the aforesaid
Persons should seek or consent to or acquiesce in the appointment of any
trustee, receiver or liquidator for itself or of all or any substantial part of
its property or of any or all of the rents, revenues, issues, earnings, profits
or income thereof, or the mailing of any general assignment for the benefit of
creditors or the admission in writing by any of the aforesaid Persons of its
inability to pay its debts generally as they become due; provided, however, that
as long as no other Event of Default has occurred under this Loan Agreement,
Lender agrees that it will forbear from declaring an Event of Default due to the
occurrence of any of the events set forth in this paragraph (g) as to the
Development Manager or the Manager for a period of sixty (60) days provided
that, by the end of such sixty (60) day period, Borrower shall have engaged a
replacement Development Manager or Manager, as applicable, acceptable to Lender
in Lender’s sole discretion and shall have entered into a replacement
development or management agreement, as applicable, in form and content
acceptable to Lender in Lender’s sole discretion;

(h) The entry by a court of competent jurisdiction of an order, judgment, or
decree approving a petition filed against Borrower, Guarantor, Lessee,
Development Manager, or Manager which petition seeks any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future federal, state or other statute, law or
regulation relating to bankruptcy, insolvency, or other relief for debtors,
which order, judgment or decree remains unvacated and unstayed for an aggregate
of sixty (60) days (whether or not consecutive) (the “Unvacated Period”) from
the date of entry thereof, or the appointment of any trustee, receiver or
liquidator of any of the aforesaid Persons or of all or any substantial part of
its properties or of any or all of the rents, revenues, issues, earnings,
profits or income thereof which appointment shall remain unvacated and unstayed
for the Unvacated Period; provided, however, that as long as no other Event of
Default has occurred under this Loan Agreement, Lender agrees that it will
forbear from declaring an Event of Default due to the occurrence of any of the
events set forth in this paragraph (h) as to the Development Manager or the
Manager for a period of sixty (60) days following the Unvacated Period provided
that, by the



--------------------------------------------------------------------------------

end of such sixty (60) day period, Borrower shall have engaged a replacement
Development Manager or Manager, as applicable, acceptable to Lender in Lender’s
sole discretion and shall have entered into a replacement development or
management agreement, as applicable, in form and content acceptable to Lender in
Lender’s sole discretion;

(i) Unless otherwise permitted hereunder or under any other Loan Documents, the
sale, transfer, lease, assignment, or other disposition, voluntarily or
involuntarily, of the Mortgaged Property, or any part thereof (except for
Permitted Encumbrances as described in Section 5.2 above and Permitted
Transfers), or any further encumbrance of the Mortgaged Property (except for
Permitted Encumbrances), unless the prior written consent of Lender is obtained;

(j) Any certificate, statement, representation, or warranty heretofore or
hereafter furnished by or on behalf of Borrower, Guarantor or Lessee or any of
their respective authorized officers, directors or trustees pursuant to or in
connection with this Agreement (including, without limitation, representations
and warranties contained herein or in any Loan Documents) or as an inducement to
Lender to make the Loan to Borrower, (i) proves to have been false in any
material respect at the time when the facts therein set forth were stated or
certified, or (ii) proves to have omitted any substantial contingent or
unliquidated liability or claim against Borrower, Guarantor or Lessee or
(iii) on the date of execution of this Agreement there shall have been any
materially adverse change in any of the acts previously disclosed by any such
certificate, statement, representation, or warranty, which change shall not have
been disclosed to Lender in writing at or prior to the time of such execution;

(k) The failure of Borrower to correct or to cause Lessee or Manager to correct,
within the time deadlines set by any applicable Medicare, Medicaid or licensing
agency, any deficiency which would result in the following actions by such
agency with respect to the Facility;

(1) a termination of any Reimbursement Contract or any Permit; or

(2) a ban on new admissions generally or, if applicable, on admission of
patients otherwise qualifying for Medicare or Medicaid coverage;

(l) The assessment against Borrower, Lessee or the Facility of any fines or
penalties by any state or any Medicare, Medicaid, health or licensing agency
having jurisdiction over such Persons or the Facility in excess of $25,000,
which assessment is not paid by Borrower or Lessee within thirty (30) days after
the same has been assessed, unless such assessment is being contested or
appealed by appropriate proceedings and Borrower or Lessee, as the case may be,
has established reserves adequate for payment in the event such Person is
ultimately unsuccessful in such contest or appeal and evidence thereof is
provided to Lender;

(m) A final judgment is rendered by a court of law or equity against Borrower,
Guarantor or Lessee in excess of $100,000.00, and the same (A) remains
undischarged for a period of thirty (30) days, unless such judgment is either
(i) fully covered by collectible insurance and such insurer has within such
period acknowledged such coverage in writing, or (ii)



--------------------------------------------------------------------------------

although not fully covered by insurance, enforcement of such judgment has been
effectively stayed, such judgment is being contested or appealed by appropriate
proceedings and Borrower, Guarantor or Lessee, as the case may be, has
established reserves adequate for payment in the event such Person is ultimately
unsuccessful in such contest or appeal and evidence thereof is provided to
Lender or (B) in the case of a judgment against Guarantor, such judgment would
reasonably be expected to result in a material adverse effect on Guarantor’s
financial condition or its ability to perform its obligations under any Loan
Documents to which Guarantor is a party or is bound; or

(n) The occurrence of any material adverse change in the financial condition of
Borrower, Guarantor or Lessee or the existence of any other condition which, in
each case, would reasonably be expected to result in a material impairment of
any such Person’s ability to operate the Facility or of such Person’s ability to
perform their respective obligations under the Loan Documents, which is not
remedied within thirty (30) days after written notice.

Notwithstanding anything in this Section, all requirements of notice shall be
deemed eliminated if Lender is prevented from declaring an Event of Default by
bankruptcy or other applicable law. The cure period, if any, shall then run from
the occurrence of the event or condition of Default rather than from the date of
notice.

7.2 Remedies. Upon the occurrence of any one or more of the foregoing Events of
Default, Lender may, at its option:

(a) Take immediate possession of the Mortgaged Property and Improvements as well
as all other property to which title is held by Borrower as is necessary to
fully complete all onsite and offsite Improvements and complete the construction
and equipping of the Improvements and do anything in its sole judgment to
fulfill the obligations of Borrower hereunder, or under any lease, including
availing itself of and procuring performance of existing contracts, amending the
same, or entering into new contracts with the same contractors or others and
employment of watchmen to protect the Mortgaged Property and Improvements from
injury. Without restricting the generality of the foregoing and for the purposes
aforesaid, Borrower hereby appoints and constitutes Lender its lawful
attorney-in-fact with full power of substitution to complete construction and
equip the Improvements; use unadvanced Loan funds or funds which Borrower may
have deposited with Lender pursuant to this Agreement, or advance funds in
excess of the Loan pursuant to this Agreement (and Borrower agrees to reimburse
Lender for any expenses of such completion which exceed undisbursed Loan funds)
to complete the Improvements; pay all taxes and assessments on the Mortgaged
Property or Improvements not paid by Borrower when due and add the amounts of
any such payments to the amount of Obligations secured by the Security
Instrument and other Loan Documents; make changes in the Plans and
Specifications which shall in Lender’s opinion be necessary or desirable to
complete the Improvements in substantially the manner contemplated (including,
but not limited to, changes required by any lease or governmental requirement);
retain or employ new general contractors, subcontractors, architects, engineers
and inspectors as shall be required for said purposes; pay, settle, or
compromise all bills and claims which may be incurred in connection with
constructing and equipping the Improvements; purchase any fixtures, equipment,
machinery, furniture or any other personal property as may (in Lender’s opinion)
be necessary or desirable for completion of the construction and equipping of
the Improvements, or for clearing



--------------------------------------------------------------------------------

of title, or the operation of the Facility; to execute all applications and
certificates in the name of Borrower which may be useful or required; to
prosecute and defend all actions or proceedings in connection with the Mortgaged
Property or Improvements, fixtures, equipment, machinery, furniture or any other
personal property; and to do any act which Borrower might do in its own behalf
relating to the Mortgaged Property or Improvements, it being understood and
agreed that this power of attorney shall be a power coupled with an interest and
cannot be revoked.

(b) Declare the entire unpaid principal of the Loan Obligations to be, and the
same shall thereupon become, immediately due and payable, without presentment,
protest or further demand or notice of any kind, all of which are hereby
expressly waived; and/or

(c) Proceed to protect and enforce its rights by action at law (including,
without limitation, bringing suit to reduce any claim to judgment), suit in
equity and other appropriate proceedings including, without limitation, for
specific performance of any covenant or condition contained in this Agreement;
and/or

(d) Exercise any and all rights and remedies afforded by the laws of the United
States, the states in which any of the Mortgaged Property is located or any
other appropriate jurisdiction as may be available for the collection of debts
and enforcement of covenants and conditions such as those contained in this
Agreement and the Loan Documents; and/or

(e) Exercise the rights and remedies of setoff and/or banker’s lien against the
interest of Borrower in and to every account and other property of Borrower
which is in the possession of Lender or any Person who then owns a participating
interest in the Loan, to the extent of the full amount of the Loan; and/or

(f) Exercise its rights and remedies pursuant to any other Loan Documents.

ARTICLE VIII

MISCELLANEOUS

8.1 Waiver. No remedy conferred upon, or reserved to, Lender in this Agreement
or any of the other Loan Documents is intended to be exclusive of any other
remedy or remedies, and each and every remedy shall be cumulative and shall be
in addition to every other remedy given hereunder or now or hereafter existing
in law or in equity. Exercise of or omission to exercise any right of Lender
shall not affect any subsequent right of Lender to exercise the same. No course
of dealing between Borrower and Lender or any delay on Lender’s part in
exercising any rights shall operate as a waiver of any of Lender’s rights. No
waiver of any Default under this Agreement or any of the other Loan Documents
shall extend to or shall affect any subsequent or other, then existing, Default
or shall impair any rights, remedies or powers of Lender.

8.2 Costs and Expenses. Borrower will bear all taxes, fees and actual,
reasonable out-of-pocket expenses (including actual reasonable attorneys’ fees
and expenses of counsel for Lender) in connection with the Loan, the Note, the
preparation of this Agreement and the other Loan Documents (including any
amendments hereafter made), and in connection with any modifications thereto and
the recording of any of the Loan Documents. If, at any time, a Default



--------------------------------------------------------------------------------

occurs or Lender becomes a party to any suit or proceeding in order to protect
its interests or priority in any collateral for any of the Loan Obligations or
its rights under this Agreement or any of the Loan Documents, or if Lender is
made a party to any suit or proceeding by virtue of the Loan, this Agreement or
any Mortgaged Property and as a result of any of the foregoing, Lender employs
counsel to advise or provide other representation with respect to this
Agreement, or to collect the balance of the Loan Obligations, or to take any
action in or with respect to any suit or proceeding relating to this Agreement,
any of the other Loan Documents, any Mortgaged Property, Borrower, Guarantor or
Lessee, or to protect, collect, or liquidate any of the security for the Loan
Obligations, or attempt to enforce any security interest or lien granted to
Lender by any of the Loan Documents, then in any such events, all of the actual
reasonable attorney’s fees arising from such services, including attorneys’ fees
for preparation of litigation and in any appellate or bankruptcy proceedings,
and any expenses, costs and charges relating thereto shall constitute additional
obligations of Borrower to Lender payable on demand of Lender. Without limiting
the foregoing, Borrower has undertaken the obligation for payment of, and shall
pay, all recording and filing fees, revenue or documentary stamps or taxes,
intangibles taxes, and other taxes, expenses and charges payable in connection
with this Agreement, any of the Loan Documents, the Loan Obligations, or the
filing of any financing statements or other instruments required to effectuate
the purposes of this Agreement, and should Borrower fail to do so, Borrower
agrees to reimburse Lender for the amounts paid by Lender, together with
penalties or interest, if any, incurred by Lender as a result of underpayment or
nonpayment. Such amounts shall constitute a portion of the Loan Obligations,
shall be secured by the Security Instrument and shall bear interest at the
Default Rate (as defined in the Note) from the date advanced until repaid.

8.3 Performance of Lender. At its option, upon Borrower’s failure to do so
within applicable notice and cure periods, Lender may make any payment or do any
act on Borrower’s behalf that Borrower or others are required to do to remain in
compliance with this Agreement or any of the other Loan Documents, and Borrower
agrees to reimburse Lender, on demand, for any payment made or expense incurred
by Lender pursuant to the foregoing authorization, including, without
limitation, attorneys’ fees, and until so repaid any sums advanced by Lender
shall constitute a portion of the Loan Obligations, shall be secured by the
Security Instrument and shall bear interest at the Default Rate (as defined in
the Note) from the date advanced until repaid.

8.4 Indemnification. Borrower shall, at its sole cost and expense, protect,
defend, indemnify and hold harmless the Indemnified Parties from and against any
and all claims, suits, liabilities (including, without limitation, strict
liabilities), actions, proceedings, obligations, debts, damages, losses, costs,
expenses, diminutions in value, fines, penalties, charges, fees, expenses,
judgments, awards, amounts paid in settlement, punitive damages, foreseeable and
unforeseeable consequential damages, of whatever kind or nature (including but
not limited to reasonable attorneys’ fees and other costs of defense) imposed
upon or incurred by or asserted against Lender by reason of (a) ownership of the
Note, the Security Instrument, the Mortgaged Property or any interest therein or
receipt of any Rents, (b) any amendment to, or restructuring of, the Loan
Obligations and/or any of the Loan Documents, (c) any and all lawful action that
may be taken by Lender in connection with the enforcement of the provisions of
the Security Instrument or the Note or any of the other Loan Documents, whether
or not suit is filed in connection with same, or in connection with Borrower or
Guarantor becoming a party to a



--------------------------------------------------------------------------------

voluntary or involuntary federal or state bankruptcy, insolvency or similar
proceeding, (d) any accident, injury to or death of persons or loss of or damage
to property occurring in, on or about the Land, the Improvements or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways, (e) any use, nonuse or condition in, on or about
the Land, the Improvements or any part thereof or on the adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways, (f) any
failure on the part of Borrower or Guarantor to perform or comply with any of
the terms of this Agreement or any of the other Loan Documents, (g) any claims
by any broker, Person or entity (other than any broker, Person or entity having
an agreement with Lender) claiming to have participated in arranging the making
of the Loan evidenced by the Note, (h) any failure of the Land and/or
Improvements to be in compliance with any applicable laws, (i) performance of
any labor or services or the furnishing of any materials or other property with
respect to the Land, the Improvements or any part thereof, (j) the failure of
any Person to file timely with the Internal Revenue Service an accurate
Form 1099-b, statement for recipients of proceeds from real estate, broker and
barter exchange transactions, which may be required in connection with the
Security Instrument, or to supply a copy thereof in a timely fashion to the
recipient of the proceeds of the transaction in connection with which the Loan
is made, (k) any misrepresentation made by Borrower, Lessee or Guarantor to
Lender in this Agreement or in any of the other Loan Documents, (l) any tax on
the making and/or recording of the Security Instrument, the Note or any of the
other Loan Documents; (m) the violation of any requirements of the Employee
Retirement Income Security Act of 1974, as amended, (n) any fines or penalties
assessed or any corrective costs incurred by Lender if the Facility or any part
of the Land and/or Improvements is determined to be in violation of any
covenants, restrictions of record, or any applicable laws, ordinances, rules or
regulations, or (o) the enforcement by any of the Indemnified Parties of the
provisions of this Section 8.4. Any amounts payable to Lender by reason of the
application of this Section 8.4, shall become immediately due and payable, and
shall constitute a portion of the Loan Obligations, shall be secured by the
Security Instrument and shall accrue interest at the Default Rate (as defined in
the Note). The obligations and liabilities of Borrower under this Section 8.4
shall survive any termination, satisfaction, assignment, entry of a judgment of
foreclosure or exercise of a power of sale or delivery of a deed in lieu of
foreclosure of the Security Instrument. For purposes of this Section 8.4, the
term “Indemnified Parties” means Lender and any Person who is or will have been
involved in the origination of the Loan, any Person in whose name the
encumbrance created by the Security Instrument is or will have been recorded,
any Person who may hold or acquire or will have held a full or partial interest
in the Loan (including, without limitation, any investor in any securities
backed in whole or in part by the Loan) as well as the respective directors,
officers, shareholder, partners, members, employees, agents, servants,
representatives, contractors, subcontractors, affiliates, subsidiaries,
participants, successors and assigns of any and all of the foregoing (including,
without limitation, any other Person who holds or acquires or will have held a
participation or other full or partial interest in the Loan or the Mortgaged
Property, whether during the term of the Security Instrument or as a part of or
following a foreclosure of the Loan and including, without limitation, any
successors by merger, consolidation or acquisition of all or a substantial
portion of Lender’s assets and business).

8.5 Headings. The headings of the Sections of this Agreement are for convenience
of reference only, are not to be considered a part hereof, and shall not limit
or otherwise affect any of the terms hereof.



--------------------------------------------------------------------------------

8.6 Survival of Covenants. All covenants, agreements, representations and
warranties made herein and in certificates or reports delivered pursuant hereto
shall be deemed to have been material and relied on by Lender, notwithstanding
any investigation made by or on behalf of Lender, and shall survive the
execution and delivery to Lender of the Note and this Agreement.

8.7 Notices, etc. Any notice or other communication required or permitted to be
given by this Agreement or the other Loan Documents or by applicable law shall
be in writing and shall be deemed received (a) on the date delivered, if sent by
hand delivery (to the person or department if one is specified below) with
receipt acknowledged by the recipient thereof, (b) three (3) Business Days
following the date deposited in U.S. mail, certified or registered, with return
receipt requested, or (c) one (1) Business Day following the date deposited with
Federal Express or other national overnight carrier, and in each case addressed
as follows:

 

If to Borrower:

  

CHT Harborchase Assisted Living Owner, LLC

c/o CNL Healthcare Trust, Inc.

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Attention:       Joseph T. Johnson, SVP and CFO and

                        Holly J. Greer, SVP and General Counsel

and to:

     

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 N. Eola Drive

Orlando, Florida 32801

Attn: Peter Luis Lopez, Esq.

If to Lender:

  

Synovus Bank

800 Shades Creek Parkway

Suite 375

Birmingham, Alabama 35209

Attn: Senior Housing and Healthcare Lending

and to:

  

Burr & Forman LLP

420 North 20th Street

Suite 3400

Birmingham, Alabama 35203

Gail Livingston Mills, Esq.



--------------------------------------------------------------------------------

Either party may change its address to another single address by notice given as
herein provided, except any change of address notice must be actually received
in order to be effective.

8.8 Benefits. All of the terms and provisions of this Agreement shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns. No Person other than Borrower or Lender shall be entitled to rely upon
this Agreement or be entitled to the benefits of this Agreement.

8.9 Participation. Borrower acknowledges that Lender may, at its option and at
its cost and expense, sell participation interests in the Loan or to other
participating banks or Lender may (but shall not be obligated to) assign its
interest in the Loan to its affiliates, or to other assignees (the “Assignee”).
Borrower agrees with each present and future participant in the Loan or Assignee
of the Loan that if an Event of Default should occur, each present and future
participant or Assignee shall have all of the rights and remedies of Lender with
respect to any deposit due from Borrower. The execution by a participant of a
participation agreement with Lender, and the execution by Borrower of this
Agreement, regardless of the order of execution, shall evidence an agreement
between Borrower and said participant in accordance with the terms of this
Section.

8.10 [Intentionally Omitted.]

8.11 Supersedes Prior Agreements; Counterparts. This Agreement and the
instruments referred to herein supersede and incorporate all representations,
promises and statements, oral or written, made by Lender in connection with the
Loan. This Agreement may not be varied, altered, or amended except by a written
instrument executed by an authorized officer of Lender. This Agreement may be
executed in any number of counterparts, each of which, when executed and
delivered, shall be an original, but such counterparts shall together constitute
one and the same instrument.

8.12 Loan Agreement Governs. The Loan is governed by the terms and provisions
set forth in this Loan Agreement and the other Loan Documents and in the event
of any irreconcilable conflict between the terms of the other Loan Documents and
the terms of this Loan Agreement, the terms of this Loan Agreement shall
control; provided, however, that in the event that there is any apparent
conflict between any particular term or provision which appears in both this
Loan Agreement and the other Loan Documents and it is possible and reasonable
for the terms of both this Loan Agreement and the Loan Documents to be performed
or complied with, then, notwithstanding the foregoing, both the terms of this
Loan Agreement and the other Loan Documents shall be performed and complied
with.

8.13 Financial Contracts. In the event Borrower desires to obtain a Financial
Contract with respect to the interest rate in effect on the Note, Lender shall
be allowed to provide a quote for such Financial Contract.

8.14 CONTROLLING LAW. THE PARTIES HERETO AGREE THAT THE VALIDITY,
INTERPRETATION, ENFORCEMENT AND EFFECT OF THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA AND THE
PARTIES HERETO SUBMIT (AND WAIVE ALL



--------------------------------------------------------------------------------

RIGHTS TO OBJECT) TO NON-EXCLUSIVE PERSONAL JURISDICTION IN THE STATE OF FLORIDA
FOR THE ENFORCEMENT OF ANY AND ALL OBLIGATIONS UNDER THE LOAN DOCUMENTS EXCEPT
THAT IF ANY SUCH ACTION OR PROCEEDING ARISES UNDER THE CONSTITUTION, LAWS OR
TREATIES OF THE UNITED STATES OF AMERICA, OR IF THERE IS A DIVERSITY OF
CITIZENSHIP BETWEEN THE PARTIES THERETO, SO THAT IT IS TO BE BROUGHT IN A UNITED
STATES DISTRICT COURT, IT SHALL BE BROUGHT IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA OR ANY SUCCESSOR FEDERAL COURT HAVING
ORIGINAL JURISDICTION.

8.15 WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY WAIVE ANY RIGHT THAT
EITHER OR BOTH MAY HAVE TO A TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM, SETOFF,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING OUT OF OR IN ANY WAY RELATED TO
THIS AGREEMENT OR THE LOAN, OR (B) IN ANY WAY CONNECTED WITH OR PERTAINING OR
RELATED TO OR INCIDENTAL TO ANY DEALINGS OF LENDER AND/OR BORROWER WITH RESPECT
TO THE LOAN DOCUMENTS OR IN CONNECTION WITH THIS AGREEMENT OR THE EXERCISE OF
EITHER PARTY’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT OR OTHERWISE OR THE
CONDUCT OR THE RELATIONSHIP OF THE PARTIES HERETO, IN ALL OF THE FOREGOING CASES
WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE. BORROWER AGREES THAT LENDER MAY FILE A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND BARGAINED AGREEMENT
OF BORROWER IRREVOCABLY TO WAIVE ITS RIGHTS TO TRIAL BY JURY AS AN INDUCEMENT TO
LENDER TO MAKE THE LOAN, AND THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ANY DISPUTE OR CONTROVERSY WHATSOEVER (WHETHER OR NOT MODIFIED HEREIN) BETWEEN
BORROWER AND LENDER SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION
BY A JUDGE SITTING WITHOUT A JURY.

[SIGNATURES BEGIN ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
properly executed by their respective duly authorized representatives as of the
date first above written.

 

   

BORROWER:

 

CHT HARBORCHASE ASSISTED

LIVING OWNER, LLC, a Delaware limited

liability company

Signed, sealed and delivered

in the presence of:

   

/s/ Cathleen A. Coffey

   

By: /s/ Joshua J. Taube

Print Name: Cathleen A. Coffey

   

Joshua J. Taube, Vice President

/s/ Carla S. Love

     

Print Name: Carla S. Love

   

STATE OF FLORIDA

COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this 29th day of August,
2012, by Joshua J. Taube, Vice President of CHT Harborchase Assisted Living
Owner, LLC, a Delaware limited liability company. He is personally known to me
or has produced                                      as identification and did
not take an oath.

 

     

/s/ Cathleen A. Coffey

[NOTARY STAMP OR SEAL]

     

Print Name: Cathleen A. Coffey

Notary Public Comm # DD0919126

My Commission Expires: 09/24/2013

[Lender’s Signature on Following Page]



--------------------------------------------------------------------------------

   

LENDER:

 

SYNOVUS BANK,

a Georgia banking corporation

Signed, sealed and delivered

in the presence of:

     

 

/s/ Kathryn H. Buchanan

   

By:

 

/s/ Malana C. Bryant

Print Name: Kathryn H. Buchanan

     

      Malana C. Bryant

      Its Director

/s/ John W. Tyson

       

Print Name: John W. Tyson

     

STATE OF ALABAMA

COUNTY OF JEFFERSON

The foregoing instrument was acknowledged before me this 28th day of August,
2012, by Malana C. Bryant, as Director of Synovus Bank, a Georgia banking
corporation. She is personally known to me or has produced
                                     as identification and did not take an oath.

 

     

/s/ Laura T. Knight

[NOTARY STAMP OR SEAL]

     

Print Name: Laura T. Knight

Notary Public

My Commission Expires: 03/15/2015